Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 1 of 85 PageID #: 1764




                                           Redacted- Public Version
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 2 of 85 PageID #: 1765
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 3 of 85 PageID #: 1766
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 4 of 85 PageID #: 1767
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 5 of 85 PageID #: 1768




                     EXHIBIT I
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 6 of 85 PageID #: 1769

                                                                      US 2008.0035542A1
   (19) United States
   (12) Patent Application Publication (10) Pub. No.: US 2008/0035542 A1
       MOurtada et al.                                          (43) Pub. Date:                       Feb. 14, 2008
   (54) AUTOMATED SYSTEM FOR                                         Related U.S. Application Data
         FORMULATING
         RADIOPHARMACEUTICALS                            (60) Provisional application No. 60/822.306, filed on Aug.
                                                                 14, 2006.
   (75) Inventors:     Firas Mourtada, Houston, TX                           Publication Classification
                      (US); Ali Azhdarinia, Houston,     (51) Int. Cl.
                      TX (US); David Yang, Sugar                 BOID 2L/30                 (2006.01)
                      Land, TX (US); Changsok Oh,                BOLD I5/08                 (2006.01)
                      Houston, TX (US)                   (52) U.S. Cl. ........................................ 210/143; 210/656
        Correspondence Address:                          (57)                       ABSTRACT
        VINSON & ELKINS L.L.P.                           The present invention provides automated systems for the
         1001 FANNIN STREET, 2300 FIRST CITY             purification of radioisotopes, the formulation of radiophar
         TOWER                                           maceuticals or both. In preferred embodiments the radio
         HOUSTON, TX 77002-6760                          isotopes are produced by a generator. In further preferred
                                                         embodiments the automated systems comprise replaceable
   (73) Assignee:     Board of Regents, The University   cassettes for easy replacement of the system's networks of
                      of Texas System, Austin, TX (US)   tubing. Also provided are replaceable cassettes and kits for
                                                         use with the automated systems of the invention.
   (21) Appl. No.:    11/726,853                         The invention further provides methods of using an auto
                                                         mated system to purify radioisotopes, formulate radiophar
   (22) Filed:        Mar. 23, 2007                      maceuticals or to do both in series.
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 7 of 85 PageID #: 1770


   Patent Application Publication   Feb. 14, 2008 Sheet 1 of 34   US 2008/0035542 A1




                                         FIG. 1
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 8 of 85 PageID #: 1771


   Patent Application Publication   Feb. 14, 2008 Sheet 2 of 34   US 2008/0035542 A1




                                                   ()
                                      S(




                                           FIG.2
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 9 of 85 PageID #: 1772


   Patent Application Publication   Feb. 14, 2008 Sheet 3 of 34   US 2008/0035542 A1




                                          FIG. 3
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 10 of 85 PageID #: 1773


   Patent Application Publication   Feb. 14, 2008 Sheet 4 of 34   US 2008/0035542 A1




                                              "     "I




                       s (2
                                         FIG. 4
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 11 of 85 PageID #: 1774


   Patent Application Publication   Feb. 14, 2008 Sheet 5 of 34   US 2008/0035542 A1




                                                   fa. HI.




                                            FIG. 5
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 12 of 85 PageID #: 1775


   Patent Application Publication     Feb. 14, 2008 Sheet 6 of 34   US 2008/0035542 A1




                                    FIG. 6
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 13 of 85 PageID #: 1776


   Patent Application Publication   Feb. 14, 2008 Sheet 7 of 34   US 2008/0035542 A1




                                        FIG. 7
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 14 of 85 PageID #: 1777


   Patent Application Publication   Feb. 14, 2008 Sheet 8 of 34   US 2008/0035542 A1
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 15 of 85 PageID #: 1778


   Patent Application Publication   Feb. 14, 2008 Sheet 9 of 34   US 2008/0035542 A1




                                            FIG. 8B
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 16 of 85 PageID #: 1779


   Patent Application Publication   Feb. 14, 2008 Sheet 10 of 34   US 2008/0035542 A1




                                    FIG. 9
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 17 of 85 PageID #: 1780


   Patent Application Publication   Feb. 14, 2008 Sheet 11 of 34   US 2008/0035542 A1
            Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 18 of 85 PageID #: 1781




                                                       11 0/j
M

>r,

o
o
:s.
0©
o
<a>



3           f

       ft

•*Jt
(V

<<*
 o



**                                                                                                                     dll
 <u
 Zj
JS
cc
00
o
                                              IL
                                                                                                   lillh
                                                                                                        ,
                                                                                                                      rn
                                                                                                                       L
©                                                                                           lithit
                                                                                     ,///
<N
                                                                        \
T

                                                   \                 —•* -i-A
«Q*                                       /                          A-rVO
£                                                                                      f                     h
                                              \        N
a                                                  V^L
 o
•C
 «
O
a;               'h                                                                           ii
                                                                                             Ir
-O
 a
A«
                       /j
                                                                                             til                 7/
                                                                                                                             R
 a
            'H
o

 cct
                                                         I
                                                           r/                                           7/
                                                                                                                             r
o                                                                      J
5                                                               7/
a,
a,                                                                              8B




 a
&
£
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 19 of 85 PageID #: 1782


                      Pubiicati on                    eet 13 of 34                   A1
   Patent Application                Feb. 14, 2008 Sh                US 2008/0035542




                                                                             S?

                                                                             $3




                                                                             5
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 20 of 85 PageID #: 1783


   patent ApP t\on Pub                    UeU.l4'200              et 14 of 34   US 2008/0035
             Uca       lication                         8
                                                            She
                                                                                            542 Al
              (T




                                          If
                   tea                                                  1
                                          I
                                                                        J
                             -csa-v




                                      1
                                                                                      CQ
                                      J                                               CO


                                                                                      o
                                                                                      u.
                                              ^sn..£c




                                                        w




                    J!                                            IUT




                         I                                                            CO


                                                                                      CD
                                                                                      u.
                                                                       J




                                              I             J^
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 21 of 85 PageID #: 1784


   Patent Application Publication   Feb. 14, 2008 Sheet 15 of 34   US 2008/0035542 A1
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 22 of 85 PageID #: 1785


   Patent Application Publication   Feb. 14, 2008 Sheet 16 of 34   US 2008/0035542 A1




                                         FIG. 15
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 23 of 85 PageID #: 1786


   Patent Application Publication            Feb. 14, 2008 Sheet 17 of 34                   US 2008/0035542 A1




                                           Purification Panel

                                                                  N2 gas          Syringe pump
                Syringe pump                                      push
             w/0.1 NHC (5mL)
                                   Syringe Pump
                                  WHCI30% (5ml)               $/
                                                               y
                                                                 HCl (M).3ml
                                                                       TO reaction Wessel
                                                                     Diode #3 (see formulation panel)
                                                            AAAAAA
                                                      9
                                                             77          y
                                                       lon Exchange Column
         N2 regulator                               Example: (30mmX1.8mm)
                               Waste                       Actual Size: TBD

                          3)                              10m. W-Vial
                          Blly Z! N2Om
                                         bottle
                        DiOde #                   Diode #2                   GM detector for Ge
                                                                    breakthrough measurement
           Elution profile obtained via diode #1 and #2
        Purification station layout



                 Step 1. Elution of 68Ge/68Ga generator with HCl and collection of 1 ml "dead
                                         Volume" into Waste bottle #1.

                                                   FIG 16
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 24 of 85 PageID #: 1787


   Patent Application Publication             Feb. 14, 2008 Sheet 18 of 34                       US 2008/0035542 A1




                                                                    N2 gas         Syringe pump
               Syringe pump                                         push
             W/0.1 NHCl (5mL)                                                   distilled H20, 3mL

                  T
                                 Syringe Pump
                                WHC 30% (5mL)                  SZ       H
                                                                                 iSVrince
                                                                                     E;Dumy
                                                                                            A.
                                                                                           To reaction VeSSel
                                                                       Diode #3 (see formulation panel)
                                                             AAA AZAA                            y
                                                        a
                                                                777
                                                       lon Exchange Column
         N2 regulator                               Example: (30mm X 1.8mm)                          e

                           D
                              Waste                          Actual Size: TBD
                                                            10mLV-via
                                                                                             C
                          34-) 20m
                          YYYYY
                                                                                       |
                                                                                      ZYZZY/

                                         bottle
                        Diode #1                  DiOde #2                   GM detector for Ge
         Elution profile obtained via diode #1 and #2                 breakthrough measurement
      Purification station layout



              Step 2. Elution of 68Ge/68Ga generator with HCl and Collection of 4 ml of 68GaCl
                                           into COnCentration VeSSel.



                                                   F.G. 17
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 25 of 85 PageID #: 1788


   Patent Application Publication           Feb. 14, 2008 Sheet 19 of 34                 US 2008/0035542 A1




                                                                 N2 gas
              Syringe pump                                       push          Syringe pump
            w/0.1 NHCl (5mL)                                                 distilled H20, 3mL
                                  Syringe Pump                       F1 / HSVOCOU
                                                                             (ge, A.
                               WHC 30% (5mL)                l/
                                                                                        To reaction VeSSel
                                            H.                      Diode #3 (see formulation panel)
                                                          AAA AZAM
                                                            777
                                                       lon EXChange Column
       N2 regulator           2 St e
                                                   Example: (30mmX 1.8mm)                  aS e
                                                         Actual Size: TBD
                        2                              1 Om W-Vial                                    Ot e

                        3-D ZYZZY1 20mL
                                                                                    |
                                                                                    12
                                                                                    Y77 Y1

                                        bottle
                      DiOde #1                   Diode #2                 GM detector for Ge
        Elution profile obtained via diode #1 and #2               breakthrough measurement
     Purification station layOut


                        Step 3. Purging of lines with N gas to collect entire volume.
                                                  FIG. 18
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 26 of 85 PageID #: 1789


   Patent Application Publication             Feb. 14, 2008 Sheet 20 of 34                    US 2008/0035542 A1




                                                                    N2 gas        Syringe pump
                Syringe pump                                        push
              W/0.1 NHCl (5mL)                                                                     t
                                    Syringe Pump                                 HCl (4M), 3 mL
                  T             WHC 30% (5mL)                   2                            y
                                                                                           To reaction Vessel
                                              F                        Diode #3 (see formulation panel)
                                                            AZZAZYZ
                                                                                              G
                                                                777
                                                         lon Exchange Column
         N2 regulator                                 Example: (30mmX 1.8mm)
                             Waste                         Actual Size: TBD
                                       ,                  10m V-Vial
                          Bles t
                           1771 Y1/

                        DiO(de #1
                                       Y
                                           20mL
                                           bottle
                                                    DiO(de #2
                                                                                       y
                                                                                      ZZZZZZ



                                                                             GM detector for Ge
          Elution profile obtained via diode #1 and #2                breakthrough measurement
       Purification station layout

                                 Step 4. Concentration of 68GaCl with 30%HCI
                                                      FIG. 19
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 27 of 85 PageID #: 1790


   Patent Application Publication            Feb. 14, 2008 Sheet 21 of 34                US 2008/0035542 A1




                                                                  N2 gas        Syringe pump
               Syringe pump                                       push
             W/0.1 NHCl (5mL)
                                  Syringe Pump                                 HCI (4M), 3 mL
                                WHC 30% (5mL)                 p                       T reaction Vessel
                t                                                    Diode #3 (see formulation panel)
                                                        Y AAAAZ


                                                        lon Exchange Column
        N2 regulator     1     aS e
                                                     Example: (30mmX1.8mm)
                         2                               Actual Size: TBD
                                                         OmLV-Vial
                                                                                        C
                         TLs
                          7777.71 20m
                                      K

                                          bottle
                                                                                    ZY72Y7



                       Diode #1                    Diode #2                GM detector for Ge
         Elution profile Obtained via diode #1 and #2               breakthrough measurement
      Purification station layout

                 Step 5. Transfer of 68GaCl Onto ion exchange Column using N2 gas. Waste
                                      VOlume Collected in Waste bottle #2.

                                                     FIG. 20
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 28 of 85 PageID #: 1791


   Patent Application Publication                  Feb. 14, 2008 Sheet 22 of 34                    US 2008/0035542 A1




                                                                       N2 gas        Syringe pump
                 Syringe pump                                            pUSh
               W/0.1 NHC (5mL)
                                        Syringe Pump                    -/HC (4M), 3 mL
                  I                    WHC 30% (5mL)                  Z         to reaction VeSSel
                                                                             Diode #3 (see formulation panel)
                                                             T
                                                                   AZA AZAM                   r
                                                             R                                al
                                                                        E.
                                                             lon Exchange Column
                               C                           Example: (30mmX 1.8mm)
          N2 regulator
                               s   Waste
                                   )
                                                                  Actual Size: TBD
                                                                 10m W-Vial
                                                                                              w     e



                               34.             20m                                        |
                                                                                          Yaaaaa

                          a.                    bottle
                         DiOde #1                        Diode #2               GM detector for Ge
           Elution profile obtained via diode #1 and #2                      breakthrough measurement
        Purification station layout
                      Step 6. Removal of 686e from ion exchange Column using 4MHC1.68Ge
                                   Collected in Waste bottle #2 and radioactivity recorded.
                                                          FIG 21
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 29 of 85 PageID #: 1792


   Patent Application Publication           Feb. 14, 2008 Sheet 23 of 34                  US 2008/0035542 A1




                                                                    N2 gas         Syringe pump
                Syringe pump                                        push
              W/0.1NHCI (5mL)                                                   distilled H20, 3mL
                                      w                                           SVrinde Dunn
                                   Syringe Pump                                    c E; A.
                  T             WHC 30% (5mL)                  l2                       TO reaction VeSSel
                                                                       Diode #3 (see formulation panel)
                                                          y
                                                              AZA ZAM                       Y
                                                         a1                                al
                                                                    HEA
                                                        lon Exchange Column
         N2 regulator                                Example: (30mm X 1.8mm)              2 S te
                              Waste                        Actual Size: TBD
                          2                               10mLV-Vial
                                                                                          #2

                          3-3 20mL                                                    ZZZZY/

                                          bottle
                        Diode #1                   Diode #2                  GM detector for Ge
          Elution profile obtained via diode #1 and #2                breakthrough measurement
       Purification station layout

                              Step 7. Purging of lines with N2 gastoremove all HC1.
                                                     FIG.22
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 30 of 85 PageID #: 1793


   Patent Application Publication              Feb. 14, 2008 Sheet 24 of 34                 US 2008/0035542 A1




                                                                N2 gas           y pump
                                                                              Syringe
                Syringe pump                                     push
              W/0.1 NHCl (5mL)
                                    Syringe Pump                - / HCI (AM), 3 mL
                                 WHC 30% (5mL)                NZH                      To reaction VeSSel
                                                                   Diode #3 (see formulation panel)
                                                           AAA AM
                                                              7777
                          L                             lon Exchange Column
         N2 regulator           3.St e
                                                     Example: (30mmX1.8mm)
                                                          Actual Size: TBD
                          2
                          A)                             1 OmLV-vial               |
                          4-) 20m
                              Yaya                                                 YYZ      271

                                          bottle
                        Diode #1                   Diode #2              GM detector for Ge
          Elution profile obtained via diode #1 and #2            breakthrough measurement
       Purification station layOut
                Step 8. Removal of 68GaCls from Column using distilled water and transfer into
                                   reaction vessel on formulation panel.
                                                     FIG. 23
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 31 of 85 PageID #: 1794


   Patent Application Publication               Feb. 14, 2008 Sheet 25 of 34                US 2008/0035542 A1




                                                                  N2 gas          Syringe pump
                 Syringe pump                                      pUSh
              W/0.1 NHCl (5mL)                                                               st
                                      SS G.
                                     WHC 30% (5m                       E.O  HC (4M) 3 mL
                  t                      (                                       To reaction VeSSel
                                                                     Diode #3 (see formulation panel)
                                                            AAAAAA
                                                          GDH                               D

                            2a? E                          lon Exchange Column
                                                        Example: (30mm X 1.8mm)
          N2 regulator        Waste t                       ACtual Size: TBD
                            At 12                          10m V-wial
                                         (                                             |
                            2-D 20m                                                   Z2          a


                                             bottle
                         DiOde #1                     Diode #2               GM detector for Ge
          Elution profile obtained via diode #1 and #2              breakthrough measurement
       Purification station layout
                  Step 9. Purging of lines with N2 gas to collect remaining 686aClinto reaction
                                              vessel Onformulation panel.
                                                       FIG. 24
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 32 of 85 PageID #: 1795


   Patent Application Publication           Feb. 14, 2008 Sheet 26 of 34                   US 2008/0035542 A1




       Formulation Panel

                                          Port 1           Port 2                      Port 3
                                                                                dilution option


                   N2 regulator
                     VCUUT


                                                   inlet from purification
                                                     station (valve #1)
                                                                      final    Waste
                        5m. RX vial                                 Solution
                      (Wheaton 5mL)
       Reaction station layout
                    Step 10. Collection of 68GaClinto reaction vessel on formulation panel.

                                                   FIG. 25
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 33 of 85 PageID #: 1796


   Patent Application Publication         Feb. 14, 2008 Sheet 27 of 34                 US 2008/0035542 A1




                                          Port 1           Port 2                   Port 3
                                                                                dilution option


                   N2 regulator
                    WaCUU


                                                   inlet from purification
                                                     station (valve #1)
                                                                      final    Waste
                       5L RX Via                                    Solution
                       (Wheaton 5mL)
        Reaction station layout
                      Step 11. Dispensing Of Chelating-bioConjugate into reaction Vessel.

                                                   FIG. 26
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 34 of 85 PageID #: 1797


   Patent Application Publication        Feb. 14, 2008 Sheet 28 of 34                US 2008/0035542 A1




                                         POrt           Port 2                      Port 3
                                                                             dilution option


                  N2 regulator
                    WaCUU


                                                inlet from purification
                                                  station (valve #1)
                                                                   final    Waste
                       5mL RX via                                Solution
                       (Wheaton 5mL)
        Reaction station layout

                        Step 12. Purging of lines with N2 gasto Collect entire volume.

                                                  FIG. 27
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 35 of 85 PageID #: 1798


   Patent Application Publication          Feb. 14, 2008 Sheet 29 of 34                 US 2008/0035542 A1




                                                                                     Pot 3
                                                                              dilution option


                   N2 regulator
                    WaCUU


                                                 inlet from purification
                                                   station (valve #1)
                                                                    final    Waste
                       5mL RX Via                                 Solution
                       (Wheaton 5mL)
        Reaction station layOut
                      Step 13. Dispensing of transchelator to trap any unreacted 68GaCl.

                                                FIG. 28
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 36 of 85 PageID #: 1799


   Patent Application Publication         Feb. 14, 2008 Sheet 30 of 34                US 2008/0035542 A1




                                         Port 1           Port 2                   Port 3
                                                                               dilution Option


                  N2 regulator
                    W3CUU


                                                  inlet from purification
                                                   station (valve #1)
                                                                     final    Waste
                       5mL RX vial                                 Solution
                       (Wheaton 5ml)
       Reaction station layOut

                        Step 14. Purging of line with N2 gas to collectentire Volume.

                                                  FIG. 29
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 37 of 85 PageID #: 1800


   Patent Application Publication           Feb. 14, 2008 Sheet 31 of 34                  US 2008/0035542 A1




                                                                                        Port 3
                                                                                 dilution Option


                    N2 regulator
                     WaCUU


                                                    inlet from purification
                                                      station (valve #1)
                                                                       final    Waste
                         5mL RX Vial                                 Solution
                        (Wheaton 5ml)
         Reaction station layOut.
                 Step 15. Dispensing of buffer Solution to adjust strength of final formulation.

                                                  FIG. 30
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 38 of 85 PageID #: 1801


   Patent Application Publication         Feb. 14, 2008 Sheet 32 of 34                US 2008/0035542 A1




                                                                                   Port 3
                                                                               dilution option


                  N2 regulator
                    WCUU


                                                  inlet from purification
                                                    station (valve #1)
                                                                     final    Waste
                       5mL RX Wial                                 SOlution
                       (Wheaton 5mL)
        Reaction station layout

                         Step 16. Collection of final product using N2 gas for transfer.

                                                   FIG. 31
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 39 of 85 PageID #: 1802


   Patent Application Publication         Feb. 14, 2008 Sheet 33 of 34   US 2008/0035542 A1




                                              Reaction Panel
                                                Front View




                  flow COnt.

                  To purpanel #1
                  To purpanel #2


                    panel #1
                      Valve




     WaCUUm
                   INTERFACE
                    CIRCUIT
                     BOARD




                 Header COnnection
                  to reaction panel
                                      |                     o
                                                                                    Final
                                                                                   SOlution




                                                  FIG. 32
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 40 of 85 PageID #: 1803


   Patent Application Publication    Feb. 14, 2008 Sheet 34 of 34                US 2008/0035542 A1




                                      PIrification Panel
                                          Front View




        TON2 SOlenoid #2
        TON2 SOlenoid #1
             To generator


                                              Gre                                            TO
                                                                                          reaction
                                                                                           WeSSel




                                                     Connectors and headers to valves
                                                             and Components
                                                       INTERFACE CIRCUIT BOARD
                                                           Header COnnection to
                                                            purification panel

                             To Waste #1   To Waste #2

                                           FIG. 33
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 41 of 85 PageID #: 1804


   US 2008/0035542 A1                                                                                          Feb. 14, 2008


                 AUTOMATED SYSTEM FOR                                 Ga, which has a half-life of 68 minutes. Periodically Ga
                      FORMULATING                                   can be selectively eluted from the generator using an acidic
                 RADIOPHARMACEUTICALS                               solution. The eluted radioisotope must then be purified and
                                                                    formulated as a radiopharmaceutical appropriate for use as
                                                                    a radiotracer.
    0001. This application claims priority to U.S. Provisional       0010. The short half-life of Ga permits applications
   Patent Application Ser. No. 60/822,306.                          with Suitable radioactivity while maintaining patient dose to
               BACKGROUND OF THE INVENTION
                                                                    an acceptable level. Furthermore, Ga" cation can form
                                                                    stable complexes with many ligands containing oxygen and
    0002 1. Field of the Invention                                  nitrogen as donor atoms. This makes “Ga suitable for
    0003. The present invention relates to the field of radiop      complexation with various chelators and macromolecules.
   harmaceutical synthesizers. More particularly, the invention     Over the last three decades, several Ge/Ga generators
   relates to an automated system for purifying radioisotopes       have been developed that provide a high yield of “Ga and
   and formulating radiopharmaceuticals having replaceable          relatively low breakthrough of Ge. While some purifica
   cassettes and methods of its use.                                tion of the Ga obtained from such generators may be
    0004 2. Description of Related Art                              required, the Ga that is produced is highly suitable for the
    0005. Non-invasive medical imaging techniques such as           formulation of radiopharmaceuticals.
   Positron Emission Tomography (PET) and Single Photon              0011 Radioisotope purification and radiopharmaceutical
   Emission Computed Tomography (SPECT) have been expe              formulation require intricate handling of radioactive mate
   riencing explosive growth due to advances in functional          rials, fast reaction times, ease of synthesis and reproducible
   imaging technology. New molecular imaging targets for            results. Synthesis of radiotracers is therefore challenging for
   diagnosis and therapy have been developed to visualize           several reasons: 1) the synthesized radiopharmaceuticals
   disease states and pathological processes without Surgical       must meet strict sterility and pyrogenicity requirements
   exploration of the body. In particular, targeted radiopharma     which must be validated from batch to batch; 2) the system
   ceuticals offer promising capabilities for the non-invasive      must be highly reproducible from batch to batch, demon
   assessment of the pathophysiology of diseases. However,          strating Suitable radiochemical yield, radiochemical purity,
   radiopharmaceuticals suitable for clinical use have been         pH and specific activity; 3) the synthesis time must be fast
   limited, which has led to the recent development of new          when dealing with radionuclides with a short half-life or the
   radiopharmaceuticals with improved sensitivity, specificity,     nuclides will lose their utility as radiotracers; and 4) the
   signal-to-background ratio and biodistribution.                  purification and synthesis equipment and protocols used
    0006. One factor that has limited the number of suitable        must afford maximal protection for radiochemists doing the
   radiopharmaceuticals available relates to the relatively short   purification and synthesis by minimizing their exposure to
   half lives of the radioisotopes used in radiopharmaceuticals.    the highly radioactive materials being handled. The Food
   Short half-lives are required to provide a strong signal         and Drug Administration (FDA) permits radiopharmaceuti
   during imaging and to Subsequently limit the patients            cals produced under well-controlled conditions in central
   exposure to radioactive materials after the imaging is com       commercial facilities to be distributed to local clinics where
   pleted.                                                          they are administered. In addition, radionuclide generator
    0007 To date, the most commonly used radioisotopes              systems used in well-controlled facilities have gained FDA
   have been those derived from a cyclotron. Cyclotrons accel       acceptance and have a long history of Successful clinical
   erate charged particles to high speeds causing the charged       application. The clinical application of generator-based
   particles to collide with a target and thereby produce radio     radiotracers is therefore mainly limited only by the half-life
   isotopes. While effective, cyclotrons are large and costly       of produced (daughter) radioisotopes and the choices of
   systems. As a result, many medical imaging facilities must       imaging agents.
   obtain their radioisotopes from cyclotron facilities that are     0012 Currently, there is no commercially available syn
   significant distances away. The time that it takes to synthe     thesizing apparatus for “Ga-based PET imaging agents. The
   size radiotracers from the radioisotopes and deliver them to     only commercially available automated synthesizer for gen
   a medical imaging facility necessitates that the radioisotopes   erator-based PET imaging is the "Cugenerator (Zn/Cu).
   used have somewhat longer half lives than might otherwise        However these systems are designed only to synthesize a
   be ideal.                                                        single type of radiopharmaceutical, they do not provide
    0008. An attractive alternative to obtaining radioisotopes      mechanisms that control or monitor the progress of the
   from cyclotrons is available. This alternative involves the      synthesis nor do they provide interchangeable cassettes or
   use of Small radioisotope generators that are far more           cartridges for rapid and convenient cleaning of the system.
   economical than cyclotron facilities. These generators are        0013 Fully-automated systems for radiopharmaceutical
   based on a parent-daughter (P/D) nuclidic pair wherein a         synthesis have been developed for synthesis of radiophar
   relatively long-lived parent isotope decays to a short-lived     maceuticals from cyclotron-derived radioisotopes such as
   daughter isotope Suitable for imaging. The parent isotope,       the GE TRACERlab MX line of products. Such devices
   which is produced at a cyclotron facility, can be shipped to     have not been designed however for use with generator
   a clinical site and is the source from which the daughter        derived radioisotopes such as Ga. These devices are small
   isotope may be readily eluted. Generators of this type are       enough to fit in a standard laboratory hot cell and in some
   smaller and relatively inexpensive and therefore more easily     cases make use of replaceable cartridges that permit the user
   affordable for use on-site at a medical imaging facility.        to rapidly replace between runs the components that were in
    0009. One example of such generators are the Ge/Ga              contact with radioactive materials. Generally, however,
   generators. Ge is the parent nuclide and has a half-life of      automated systems of this type do not purify radioisotopes
   271 days. “Ge decays to produce the positron-emitting            because purification is generally not required for cyclotron
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 42 of 85 PageID #: 1805


   US 2008/0035542 A1                                                                                          Feb. 14, 2008


   derived radioisotopes. Also each device is customized to         at least partially controlled by the control system. In certain
   formulate one particular type of radiopharmaceutical and is      embodiments, the automated system further includes at least
   not designed to be adapted by the user to formulate other        one chromatography column in fluid communication with
   types of radiopharmaceuticals, even those that use the same      the network of tubing of the purification cassette.
   radioisotope.                                                     0018. In certain embodiments, the automated system also
    0014. Meyer et al. (Meyer, G. J., H. Macke, J. Schuh            comprises at least one generator based on a parent-daughter
   macher, W. H. Knapp and M. Hofmann. Ga-labelled                  nuclidic pair such as a Ga, “Sc, Mn, Cu, 'As, Rb,
   DOTA-derivatised peptide ligands, Eur. J. Nucl. Med. Mol.          "Tc, Sb,'?I, Cs, 7Ta or "Augenerator. In other
   Imaging (2004) 31:1097-1104 (2004)) discloses a semi             embodiments the automated system also includes radiation
   automated system for purification of “Ga and synthesis of
   a single type of Ga radiopharmaceutical, DOTA-deriva             sensors that send information to the control system.
   tized peptide ligands. The disclosed system permits moni          0019. The present invention provides a method for for
   toring and on-line control of most, but not all steps in the     mulating a radiopharmaceutical from a radioisotope using
   process. Furthermore the disclosed system does not provide       the automated systems above comprising the steps of: (a)
   any mechanism for adapting the system to the purification of     Supplying fluids to a pump reservoir of one or more pumps
   other radionuclides or the synthesis of other radiopharma        of the automated system; (b) using the control system to
   ceuticals. The disclosed system also does not eliminate dead     control one or more pumps and one or more valves of the
   Volume loss nor does it provide for a rapid and simple           automated system to direct the fluids through the network of
   mechanism for replacing parts in contact with the radionu        tubing, the chromatography column and the reaction vessel
   clide or radiopharmaceutical between syntheses.                  So as to formulate a radiopharmaceutical.
    0015 WO 2005/057589 discloses systems and methods                0020. In certain embodiments of the present invention,
   for synthesizing oil-soluble and water-soluble radioisotopic     the automated system for purifying radioisotopes and for
   agents. Automated systems are disclosed for preparing            mulating radiopharmaceuticals comprising: an elution sta
   radioisotopes and Subsequently synthesizing radiotracers         tion capable of receiving a radioisotope from at least one
   from those isotopes. The automated systems comprising            generator, one or more pumps; a module having a base
   valve assemblies coupled to a control unit. The application      panel, a purification panel and a formulation panel; a control
   does not, however, disclose a mechanism for the rapid and        system electronically connected to the one or more valves or
   simple replacement of parts in contact with radioactive          the one or more pumps; at least one reaction vessel; a
   materials between syntheses.                                     removable isotope specific purification cassette which
    0016. Therefore there is a need in the art for fully            includes a network of tubing mounted on a rigid Support and
   automated devices that purify generator-produced radioiso        attaches to the purification panel of the module; and a
   topes and formulate radiopharmaceuticals from the purified       removable specific formulation cassette which includes a
   radioisotopes. Ideally, the required device would be easily      network of tubing mounted on a rigid Support and attaches
   adaptable for use with different radioisotopes and for the       to the formulation panel of the module. In some such
   formulation of different radiopharmaceuticals. The ideal         embodiments, the a purification panel includes at least one
   device would also be designed to have replaceable parts that     valve and a replaceable chromatography column having an
   could be exchanged easily between runs and would mini            input end and an output end and the formulation panel that
   mize a user's exposure to radioactive materials during the       includes one or more valves and at least one fluid collection
   preparation of purified radioisotopes or radiopharmaceuti        vessel. The network of tubing in the purification cassette can
   cals.                                                            further include a first tubing segment in fluid communication
                                                                    with the elution station and the at least one fluid collection
           BRIEF SUMMARY OF THE INVENTION                           vessel, a second tubing segment in fluid communication the
    0017. The present invention provides an automated sys           at least one fluid collection vessel and a reagent reservoir, a
   tem for purifying a radioisotope and formulating radiophar       third tubing segment in fluid communication with the at least
   maceuticals containing the purified radioisotope comprising:     one fluid collection vessel and the input end of the chroma
   an elution station capable of receiving an isotope from a        tography column, and a fourth tubing segment in fluid
   generator, a module comprising a base panel, a purification      communication with the output end of the chromatography
   panel, and a formulation panel; wherein both the purification    column. The network of tubing in the formulation cassette
   panel and the formulation panel further include a plurality of   further can include a first tubing segment in fluid commu
   valves and at least one reaction vessel; a removable inter       nication with the network of tubing of the purification
   changeable isotope specific purification cassette capable of     cassette and the at least one reaction vessel, a second tubing
   receiving a radioisotope from the elution station comprising     segment in fluid communication with the at least one reac
   one or more networks of tubing mounted on a rigid Support,       tion vessel and at least one reagent reservoir, and a third
   wherein the purification cassette connects to the purification   tubing segment for radiopharmaceutical collection in fluid
                                                                    communication with the at least one reaction vessel.
   panel of the module and the network of tubing is engaged by
   one or more of the plurality of valves; a removable inter         0021. The present invention further provides for one or
   changeable specific formulation cassette comprising one or       more of the tubing segments to be in fluid communication
   more networks of tubing mounted on a rigid Support,              with a gas regulator capable of directing the flow of liquids
   wherein the formulation cassette connects to the formulation     within the tubing segments.
   panel of the module and the network of tubing is engaged by       0022. In embodiments that include a purification panel
   one or more of the plurality of valves; one or more pumps        and a formulation panel. The purification and formulations
   in fluid communication with the network of tubing of the         panels or sections can be mounted at an approximately 90'
   purification cassette and the formulation cassette; and a        angle to each other. In certain Such embodiments, the
   control system, wherein the pumps and valve assembly are         formulation and/or purification panels are rotatably slidable
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 43 of 85 PageID #: 1806


   US 2008/0035542 A1                                                                                        Feb. 14, 2008


   with respect to one another such that the angle between the     combination with the detailed description of specific
   panels can be increased for loading and maintenance pro         embodiments presented herein.
   cedures.                                                         0034 FIG. 1: Fully-automated radioisotope purifier and
    0023 The present invention also provides kits compris          radiopharmaceutical synthesizer shown with a Ge/Ga
   ing:                                                            Cyclotron Co. generator installed in the platform.
       0024 a. A removable interchangeable radioisotope             0035 FIG. 2: Alternate view of fully-automated radio
        specific purification cassette comprising a network of     isotope purifier and radiopharmaceutical synthesizer shown
        tubing and a rigid Support configured to engage valves     with a Ge/Ga Cyclotron Co. generator installed in the
        on an automated radioisotope purification system;          platform.
       0025 b. a sterile, non-pyrogenic solution of about 4.0       0036 FIG. 3: Rear view of the purification panel as
        N to about 9.5 NHCl; and                                   installed in the automated system.
      0026 c. a sterile, non-pyrogenic solution of about 0.05       0037 FIG. 4: Rear view of the formulation panel as
        N to about 1.0 N HC1.                                      installed in the automated system, shown with a nitrogen
   or kits comprising:                                             regulator and three distribution stations.
      0027 a. a removable interchangeable specific formu            0038 FIG. 5: View of the automated system from the top
        lation cassette comprising a network of tubing and a       showing the wells for four waste collection vials inset in the
        rigid Support configured to engage valves on an auto       platform and a collection vessel.
        mated radiopharmaceutical formulation system;               0039 FIG. 6: View of the automated system within a
      0028 b. a sterile, non-pyrogenic solution of a chelating     standard hot-cell capable of remote operation via computer.
        bioconjugate; and                                           0040 FIG. 7: View of fully-automated syringe pump 102
      0029 c. a sterile, non-pyrogenic solution of transch         for eluting “Ga from generator 101.
        elator.                                                     004.1 FIG. 8A: View of the purification panel of the
   In preferred embodiments one or more of the solutions in the    automated system.
   kits are Supplied in a replaceable pump reservoir. In other      0042 FIG. 8B: View of the formulation panel of the
   preferred embodiments the network of tubing supplied in the     automated system.
   kits comprises labels indicating how the tubing should be        0043 FIG. 9: Profile of the purification panel with an
   connected to an automated system for purification of radio      installed removably interchangeable cassette.
   nuclides.                                                        0044 FIG. 10: Profile of the formulation panel with
    0030 The present invention further provides a rigid sup        installed removably interchangeable cassette.
   port for a removable (or replaceable) cassette comprising:       0045 FIG. 11: View of a shielded ion-exchange column
   (a) a rigid support comprising one or more apertures having     installed in the purification panel.
   an edge; and (b) semi-circular channels in the Surface of the    0046 FIG. 12: View of the rigid support for the purifi
   Support that terminate at one or more edges of the apertures,   cation cassette shown with (A) and without (B) the valve
   wherein the semi-circular channels are configured to mount      assembly of the purification panel.
   a network of tubing on the rigid Support. In certain embodi      0047 FIG. 13: View of the rigid support for the formu
   ments, a network of tubing is mounted on the rigid support      lation cassette shown with (A) and without (B) the valve
   to form a removable cassette.                                   assembly of the formulation panel.
    0031. The present invention also provides a method of           0048 FIG. 14: Schematic of the rigid support for the
                                                                   purification panel, including channels for receiving a net
   manufacturing a device for the purification of radionuclides    work of tubing, shown with the valve assembly of the
   comprising the steps of: (a) providing an automated system      purification panel.
   for purifying radionuclides comprising a valve assembly          0049 FIG. 15: Schematic for the rigid support for the
   having a plurality of pinch valves; (b) providing a removable   purification panel, including channels for receiving a net
   interchangeable cassette comprising a rigid support and a       work of tubing, shown with the valve assembly of the
   network of compressible tubing; and (c) mounting at least       purification panel.
   one interchangeable cassette Such that the network of tubing     0050 FIGS. 16-24: Diagrams of steps in the purification
   is engaged by the pinch valves.                                 of a 'Garadioisotope.
    0032. Additionally, or alternatively, the present invention     0051 FIGS. 25-31: Diagrams of steps in the formulation
   provides a method of manufacturing a device for the for         of a Ga radiopharmaceutical.
   mulation of radiopharmaceuticals comprising the steps of         0052 FIG. 32: Schematic of the automated system for
   (a) providing an automated system for formulating radiop        radioisotope purification including purification panel tubing
   harmaceuticals comprising a first valve assembly having a       network, valves and pumps, and their connections to the gas
   plurality of pinch valves; (b) providing a first interchange    regulator, fluid receptacles, generator and a formulation
   able cassette comprising a rigid support and a network of       panel (reaction vessel).
   compressible tubing; and (c) mounting the first interchange      0053 FIG. 33: Schematic of the automated system for
   able cassette Such that the network of tubing is engaged by     radiopharmaceutical formulation including formulation
   the pinch valves of the first valve assembly.                   panel tubing network, valves and pumps, and their connec
                                                                   tions to the gas regulator, fluid receptacles, vacuum pump,
          BRIEF DESCRIPTION OF THE SEVERAL                         vent and a purification panel.
               VIEWS OF THE DRAWINGS
                                                                             DETAILED DESCRIPTION OF THE
    0033. The following drawings form part of the present                             INVENTION
   specification and are included to further demonstrate certain
   aspects of the present invention. The invention may be better    0054 Nuclear imaging consists of chemicals or bio
   understood by reference to one or more of these drawings in     chemicals that are tagged with radioactive materials to
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 44 of 85 PageID #: 1807


   US 2008/0035542 A1                                                                                          Feb. 14, 2008


   provide contrast between sites which take up the agent and       ments, upon the completion of the purification the radioiso
   those which do not. Development of Such agents rely on a         tope is transferred to a formulation panel.
   variety of radiochemistry techniques which are performed          0061 The present invention provides an automated sys
   by trained radiochemists. While most radiochemists perform       tem for purifying and concentrating a radioisotope and
   manual syntheses of imaging agents, reproducibility, reac        formulating human-grade radiopharmaceuticals containing
   tion time and radioactive exposure are key concerns when         the purified radioisotope comprising: an elution station
   developing agents directed towards clinical use. To address      capable of receiving a radioisotope from a generator, a
   these concerns, automation of radiochemistry has been            module comprising a purification panel, a formulation panel
   employed for several cyclotron-produced radionuclides.
   However, many sites lacking cyclotrons are currently left        and a base panel; wherein both the purification panel and the
   with limited cost-effective options for performing Positron      formulation panel further include a plurality of valves and at
   Emission Tomography (PET) clinic/research. Sites lacking a       least one reaction vessel; a removable interchangeable spe
   cyclotron could utilize preferred embodiments of the auto        cific radioisotope purification cassette capable of receiving a
   mated system of the present invention to take advantage of       radioisotope from the elution station comprising one or more
   the accessiblity and affordability of radioisotope generators.   networks of tubing mounted on a rigid support, wherein the
    0055. In certain embodiments, the present invention pro         purification cassette connects to the purification panel of the
   vides a console or electromechanical instrument that can be      module and the network of tubing is engaged by one or more
   used to purify radionuclides. In alternate embodiments the       of the plurality of valves; a removable interchangeable
   present invention is directed to a console or electromechani     specific formulation cassette comprising one or more net
   cal instrument that can be used to formulate radiopharma         works of tubing mounted on a rigid support, wherein the
   ceuticals using purified radionuclides. In certain embodi        formulation cassette connects to the formulation panel of the
   ments, the present invention is directed to a console or         module and the network of tubing is engaged by one or more
   electromechanical instrument that can be used to both purify     of the plurality of valves; one or more pumps in fluid
   radionuclides and formulate them as radiopharmaceuticals.        communication with the network of tubing of the purifica
   The console is a small, compact apparatus that in preferred      tion cassette and the formulation cassette; and a control
   embodiments is designed to fit the dimensions of a standard      system, wherein the pumps and valve assembly are at least
   laboratory hotbox. The apparatus can include various             partially controlled by the control system. In certain embodi
   pumps, valves, collection vessels, purification columns,         ments, the automated System further includes at least one
   radiation sensors and other devices needed to purify radio       chromatography column in fluid communication with the
   nuclides and formulate radiopharmaceuticals using remov          network of tubing of the purification cassette.
   ably interchangeable cassettes of pre-mounted tubing.
    0056. For purposes of the present invention “radioiso            0062. In certain embodiments of the present invention,
   topes' or “radionuclides are radiation-emitting compounds        the automated system for purifying and concentrating radio
   such as “Ga that are suitable for use in radiopharmaceuti        isotopes and formulating human-grade radiopharmaceuti
   cals. “Radiometals' are types of radioisotopes or radionu        cals comprising: an elution station capable of receiving a
   clides.                                                          radioisotope from at least one generator, one or more
    0057 For the purposes of the present invention “radiop          pumps; a module having a purification panel and a formu
   harmaceuticals' are compounds suitable for use in medical        lation panel; a control system electronically connected to the
   applications such as nuclear imaging, chemotherapy and the       one or more valves or the one or more pumps; at least one
   like. Radiotracers are types of radiopharmaceuticals useful      reaction vessel; a removable radioisotope specific purifica
   specifically in medical imaging or other methods of detect       tion cassette which includes a network of tubing mounted on
   ing specific biological structures in a biological organism.     a rigid Support and attaches to the purification panel of the
   Radiopharmaceuticals are generally provided in a pharma          module; and a removable specific formulation cassette
   ceutically-acceptable carrier.                                   which includes a network of tubing mounted on a rigid
    0058 As used herein “purification' of a radioisotope            Support and attaches to the formulation panel of the module.
   means removing any contaminants such as trace metals,            In some such embodiments, the purification panel includes
   parent nuclides, pyrogenic contaminants and the like from a      at least one valve and a replaceable chromatography column
   quantity of radioisotope to produce radioisotopes Suitable       having an input end and an output end and the formulation
   for use in pharmaceuticals.                                      section that includes one or more valves and at least one
    0059. As used herein “formulation' of a radiopharma             fluid collection vessel. The network of tubing in the purifi
   ceutical preferably means chemically modifying a radioiso        cation cassette can further include a first tubing segment in
   tope to produce a compound Suitable for use as a radiop          fluid communication with the elution station and the at least
   harmaceutical, but additionally can mean adjusting the pH,       one fluid collection vessel, a second tubing segment in fluid
   concentration or other physical characteristics of a radiop      communication with the at least one fluid collection vessel
   harmaceutical preparation to render it suitable for pharma       and a reagent reservoir; a third tubing segment in fluid
   ceutical use.                                                    communication with the at least one fluid collection vessel
    0060. In certain embodiments, the console includes a            and the input end of the chromatography column, and a
   purification section that operates to collect, process and       fourth tubing segment in fluid communication with the
   refine a radioisotope such as “Ga. This process allows for       output end of the chromatography column. The network of
   removal of contaminants which may affect radiolabeling and       tubing in the formulation cassette further can include a first
   also concentrates the radioisotope in water. Inert gas flow is   tubing segment in fluid communication with the network of
   preferably used to direct the flow of solutions through an       tubing of the purification cassette and the at least one
   isotope cassette mounted on the purification panel and to        reaction vessel, a second tubing segment in fluid commu
   eliminate dead volume losses. In certain preferred embodi        nication with the at least one reaction vessel and at least one
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 45 of 85 PageID #: 1808


   US 2008/0035542 A1                                                                                           Feb. 14, 2008


   reagent reservoir, and a third tubing segment for radiophar           0.072 mounting the first interchangeable cassette such
   maceutical collection in fluid communication with the at                that the network of tubing is engaged by the valves of
   least one reaction vessel.                                              the first valve assembly,
    0063 Thus in certain embodiments, the console includes               0.073 optionally providing a second interchangeable
   a formulation panel alone or in addition to the purification            cassette comprising a rigid support and a network of
   panel. Radioisotopes are introduced into a formulation cas              compressible tubing; and
   sette mounted on the formulation panel either from the                0.074 optionally mounting the second interchangeable
   purification panel or from another source. The radioisotopes            cassette Such that the network of tubing is engaged by
   are transferred to a fluid collection (reaction) vessel where           the valves of the second valve assembly.
   they are converted into a radiopharmaceutical, for example         0075 When the cassette is properly mounted to the
   by chelation with appropriate bioconjugates. Heating can be       apparatus the interchangeable cassette design automatically
   carried out to promote the reaction or to remove solvent          places the appropriate tubing segments in position for oper
   from the sample, for example through the use of an infrared       able connections to be made with the correct pumps, ports,
   lamp that can be part of the module. The radiopharmaceu           collection vessels, purification columns and the like, thus
   tical thus obtained can, in certain embodiments, be formu         reducing the potential for error when an operator connects
   lated and diluted to the appropriate specific activity and        the tubing to the apparatus. In certain embodiments, the
   transferred to a final collection bottle containing a sterile     cassette can be provided to a user with the tubing segments
   filter. Again, inert gas flow can be used to direct the flow of   labeled, preferably by color coding, to indicate where oper
   Solutions through the purification panel and to eliminate         able connections should be made to the apparatus.
   dead volumes losses. Certain embodiments of the module,            0076. The network of tubing mounted on the purification
   therefore, include a gas regulator.                               or formulation sections, such as part of an interchangeable
    0064. In certain embodiments, the purification and/or            cassette, can be continuous pieces of tubing or can be
   formulation interchangeable cassettes incorporate networks        composed of joined tubing segments so long as the tubing
   of tubing for transferring solutions. The interchangeable         permits fluid communication between the required struc
   cassettes of the present invention function to locate and         tures. In preferred embodiments, the network of tubing is
   Support interchangeable tubing components that interact           branched. In certain embodiments this branching is achieved
   with the pumps, valves, collection vessels, purification col      through the use of tubing connectors such as Y-connectors.
   umns and sensing components. The invention encompasses            Alternatively, in certain embodiments the tubing may be
   an array of different interchangeable specified (or specific)     molded or formed as a branched network rather than being
   cassettes tailored to a variety of different radionuclide puri    separate segments of tubing formed by connectors. Any
   fication processes or to different radiopharmaceutical for        suitable means of forming the tubing network described in
   mulation processes. The use of interchangeable cassettes          the present invention can be used in the present invention.
   permits users of the apparatus to rapidly adapt the device for     0077. As used herein, two or more structures are in “fluid
   a variety of different radionuclide purification and radiop       communication' with each other if there is a joining struc
   harmaceutical formulation techniques with ease or to Sub          ture that is capable of permitting the transmission of fluids
   stitute new cassettes for equipment that was contaminated in      between the two or more structures in at least one direction.
   previous rounds of purification or formulation. Ideally, the      For the purposes of this invention, “fluids' includes both
   cassettes can be replaced by simply Snapping the tubing out       liquids and gases.
   from the valves and detaching the cassette from the base of        0078. The console of the present invention also includes
   the device and further by detaching the tubing from collec        or is in communication with a control system for automating
   tion vessels, gas regulator ports and the like.                   steps in the purification and/or formulation protocols.
    0065. Thus the present invention further provides meth           Microprocessor-based electronics and software can be used
   ods of operating an automated device for the purification of      to monitor and control a variety of different steps in the
   radionuclides comprising the steps of:                            purification and/or formulation processes. In certain
       0.066 providing an automated system for purifying             embodiments, the radioactivity can be assessed at each point
         radionuclides comprising a valve assembly having a          of the process due to the presence of radiation sensors or
         plurality of valves;                                        detectors which send information to the control system.
       0067 providing an interchangeable cassette compris            Certain embodiments of the module, cassettes, or radiation
         ing a rigid Support and a network of compressible           sensors also include attachment points for chromatography
         tubing; and                                                 columns. Feedback loops can be used to monitor each step.
       0068 mounting at least one interchangeable cassette           Also, the entire process can be stored as a data file which can
         Such that the network of tubing is engaged by the           be used to monitor reaction conditions and permit trouble
        valves.
                                                                     shooting.
    0069. The present invention further provides a method of          0079. In certain embodiments, the control system can
   operating a device for the formulation of radiopharmaceu          also identify the cassette installed in it, for example, by
   ticals comprising the steps of:                                   reading a bar code or other tag on the cassette using an
                                                                     optical reader. The control system can then provide a user
       0070 providing an automated system for formulating            Some or all of the following services, for example, initiating
         radiopharmaceuticals comprising a first valve assembly      or monitoring the process appropriate for that cassette,
         having a plurality of valves;                               providing information about appropriate reagents and/or
       0071 providing a first interchangeable cassette com           operational steps for use with a particular cassette, or
         prising a rigid Support and a network of compressible       providing information about cassette or kit expiration dates
         tubing;                                                     and the like.
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 46 of 85 PageID #: 1809


   US 2008/0035542 A1                                                                                          Feb. 14, 2008


    0080. In some embodiments, the radioisotopes purified             functions to purify radioisotopes and/or formulate radiop
   by the console of the present invention are the product of a       harmaceuticals, for example according to the general steps
   generator. While in still other embodiments, an elution            outlined in FIGS. 16-31.
   station of the console can be adapted to receive isotope from
   multiple sizes of generators and/or multiple generators. This      Radioisotope Purification Panel
   feature will allow for generators to continue to be used after     I0084. The purification panel or section of the present
   yields, have begun to decrease by connecting more than one         invention comprises a valve assembly, and in certain
   generator in series. In preferred embodiments, the radioiso        embodiments can comprise one or more of the following:
   topes formulated as radiopharmaceuticals by the console of         receptacles for one or more replaceable automated pumps,
   the present invention are also the product of a generator.         one or more non-replaceable pumps, one or more ports for
   Generators of the present invention include those based            the injection or extraction of fluids, one or more concentra
   upon a parent-daughter nuclidic pairing of “Germanium              tion reaction, or fluid collection vessels mounted on the
   and Gallium. Other types of generators useful in the               panel, one or more radiation sensors, one or more tempera
   present invention include, but are not limited to, those based     ture sensors, one or more gas regulators, and one or more
   upon parent-daughter nuclidic pairings of: Titanium and            programmable logic controllers or other means of control
     Scandium, 'Iron and '"Manganese, Zinc and Cop                    ling one or more actuators associated with the purification
   per, 'Selenium and 'Arsenic, Strontium and                         panel. In certain embodiments, the purification panel
     Rubidium, Molybdenum and "Technetium, 'Tellu                     includes a means for mounting a replaceable cassette com
   rium and ''Antimony, 'Xenon and 'Iodine, 'Barium                   prising a network of replaceable tubing. Alternatively the
   and 'Cesium, Tungsten and "7Tantalum, and '"Mer                    formulation panel can provide an alternate means for mount
                                                                      ing a network of replaceable tubing.
   cury and '"Gold.                                                   I0085. With reference to FIGS. 1-15 the system comprises
    0081. Thus in certain embodiments, the present invention          a radionuclide generator 101. The radionuclide generator
   provides a fully automated turn-key device which is capable        can be any suitable non-cyclotron radionuclide generator
   of synthesizing radioisotopic agents such as “Ga agents            including, for example, Ga. Sc, "Mn, Cu, 'As,
   with reproducible yields and purity, fast reaction time and          Rb, Tc, Sb, I, Cs, 7Ta or "Augenerators
   reduced exposure to personnel, while using an interchange          and the like. Numerous types of generator systems are
   able cassette with embedded tubing that allow for easy             known to those skilled in the art and any generator system
   replacement between runs and during routine maintenance.           that produces a sufficient quantity of a daughter nuclide
   In further embodiments, a generator can be linked to the           useful in medical imaging can be used in embodiments of
   invention and eluted with a software-controlled Syringe            the present invention. Examples of “Ga generators known
   drive to discharge Ga into the system. Ga can then be              in the art include, but are not limited to, pyrogallol/formal
   processed and refined using the purification panel to yield        dehyde-type generators, titanium-dioxide-type generators,
   high-grade “Ga, which is a useful product in itself as a           alumina-type generators and generators comprising styrene
   purified radioactive source. The purified Ga can then be           divinyl-benzene copolymer containing N-methylglucamine
   reacted with a variety of BFCA-bioconjugates to develop a          and the like. Generators based upon parent-daughter
   targeted “Ga agent appropriate for clinical imaging. The           nuclidic pairings can comprise parent nuclides associated
   final formulation can then be adjusted using the formulation       with an appropriate adsorbent, Such as a chromatographic
   section to add a transchelator as needed, or dilute the sample     resin including both inorganic absorbents or synthetic
   to the desired strength. The final product is preferably sterile   organic resins. Inorganic absorbents however are preferred
   and suitable for clinical/research studies.                        due to their resistance to radiation damage. Inorganic
    0082 In other embodiments, the module features a layout           absorbers are primarily composed of the hydrated metal
   having a approximately 90-degree profile between the puri          oxides (SnO2. TiO2, Al2O3), however, any absorbents that
   fication and formulation panels to maximize the Surface area       permits an acceptable chemical separations of parent and
   of the panels and allow for easy manipulation of all parts by      daughter nuclides can be used.
   the user. For example, the purification and formulation             0086. In alternative embodiments, the radionuclide can
   panels can be arranged in an approximately L-shaped or             be obtained from a source other than a generator, such as a
   T-shaped configuration rather than an approximately linear         cyclotron. In such embodiments, the radionuclides can be
   arrangement to limit the overall footprint of the module or        introduced directly to the tubing of the purification or
   console or to render it more compact in one dimension. In          formulation panel by means of a port or pump, as appro
   certain Such embodiments, the formulation and/or purifica          priate.
   tion panels are moveable to increase the profile angle with        I0087 As shown in FIGS. 7 and 10, radionuclide genera
   respect to one another to aid in loading maintenance proce         tor 101 is in fluid communication with 10-mL syringe pump
   dures. Those of ordinary skill in the art will readily recog       102 via tubing segment 103 such that syringe pump 102 is
   nize that a wide variety of known mechanisms can be used           capable of introducing fluid into generator 101. Alterna
   to allow Such movement, and that these mechanisms are              tively, any appropriate sized syringe pump can be used with
   encompassed by the present invention. In additional                the present invention. Most generators are typically
   embodiments, the module and generator are designed to              designed to behave optimally when eluted with a specific
   easily fit within a standard hot-cell with ample room for          Volume of eluent. Radionuclide generator in the present
   additional components such as a dose calibrator, vacuum            embodiment is a Ge/Ga generator, but in alternative
   pump, etc., within the module.                                     embodiments any Suitable generator can be used.
   I0083 FIGS. 1-15, 32 and 33 depict an embodiment of the            I0088. The syringe pumps depicted herein comprise a
   present invention, however any arrangement of the system           Syringe and a syringe drive which can be automated to
   components can be used so long as the assembled system             deliver fluids into the system under electronic control.
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 47 of 85 PageID #: 1810


   US 2008/0035542 A1                                                                                          Feb. 14, 2008


   However as used herein a “pump' can be any type of                ment 118, which at its distal end connects to 5-mL syringe
   mechanism comprising a fluid reservoir coupled to a mecha         pump 119. Once the milked solution is placed in concen
   nism for directing the flow of the fluids within a tubing         tration vessel 116, an appropriate amount of concentrated
   segment. Mechanisms for directing the flow of fluids include      acid solution is delivered from pump 119 to the concentra
   Syringe drives, peristaltic pumps, gas regulators and the like.   tion vessel. Having reached a sufficient molarity of acid the
   The pumps of the present invention are preferably auto            radioisotopic-metal salt thus obtained is ready for the next
   mated, but can be manually operated. In certain embodi            step in the purification process. The process of delivering
   ments, the fluid reservoir of the pump and any tubing             and removing radioisotope to and from concentration vessel
   connected to the reservoir are disposable and easily replaced     116 is monitored by radiation detector diode 145. Such
   between runs. Therefore, in certain embodiments, the pumps        monitoring allows for the generation of elution and yield
   are syringe pumps or the like wherein the fluid reservoir is      profiles.
   readily replaceable.                                               0.095 Concentration vessel 116 and its contents are also
    0089 Radionuclide generator 101 is also in fluid com             in fluid communication with the proximal end of tubing
   munication with tubing segment 104, which is preferably           segment 120. Tubing segment 120, along with tubing seg
   composed of Teflon or other non-reactive materials, such          ment 121, passes through 3-way pinch valve 122 before its
   that fluid containing radionuclides can be displaced from the     connection to Y-shaped connector 123. Y-shaped connector
   generator 101 directly into tubing segment 104. Tubing            123 is connected in turn to the proximal end of tubing
   segment 104 connects to a planar cassette frame 105 such          segment 124. The distal end of tubing segment 121, along
   that a portion of the tubing is mounted on the cassette. In       with tubing segment 125 pass through and are regulated by
   certain embodiments, the tubing is mounted to the cassette        3-way valve 126. Tubing segments 121 and 125 are then
   by frictional engagement of the tubing with semi-circular         connected via Y-connector 127 to the proximal end of tubing
   recesses in the cassette, however any Suitable mounting           segment 128. At its distal end, tubing segment 125 is in fluid
   arrangement known to those skilled in the art can be used.        communication with nitrogen gas regulator 108.
    0090 Tubing segment 104 is attached via the cassette to           0096 Tubing segment 128 in turn is connected at its
   a Y-shaped tubing connector 107. One of the arms of the           distal end to Y-connector 129. The remaining arms of
   Y-shaped connecter 107 forms a fluid connection between           Y-connector 129 connect to the proximal ends of tubing
   tubing segment 104 and tubing segment 106. Tubing seg             segments 130 and 131, respectively, which pass through and
   ment 106 is similarly mounted on cassette 105. At the distal      are regulated by 3-way pinch valve 132. The distal ends of
   end of tubing segment 106 relative to the Y-connector the         tubing segments 130 and 131 connect to 5-ml syringe pumps
   tubing segment is attached to nitrogen gas regulator 108.         133 and 134, respectively.
   The third arm of Y-connector 107 forms a fluid connection          0097 Turning again to tubing segment 124, the distal end
   with tubing segment 109. Just upstream of Y-connector 107.        of segment 124 connects to the upstream end of a chroma
   tubing segments 104 and 106 are embraced by 3-way pinch           tography column 135. Chromatography column 135 is in
   valve 110. The pinch valve 110 is able to pinch closed either     turn surrounded by radiation shielding 136. Alternatively,
   tubing segment 104 or 106 at any given time.                      the radiation shielding 136 could be omitted and shielding
    0091 Tubing segment 109 connects to Y-connector 111              provided only for the radiation detectors. In the depicted
   which in turn is connected to the proximal ends of tubing         arrangement, chromatography column 135 is an ion-ex
   segments 113 and 114. Tubing segments 113 and 114 pass            change column, specifically an anion-exchange column,
   through and are regulated by 3-way pinch valve 112. At its        however, any chromatography column can be used in the
   distal end, tubing segment 113 connects to 20-mL waste            present invention that would produce an acceptable chemi
   collection vessel 115. Tubing segment 114 connects at its         cal separation. Examples of Suitable chromatography col
   distal end to 10-mL concentration vessel 116 which is             umns include ion-exchange, including anion-exchange and
   surrounded by radiation shielding 117. Alternatively, the         cation-exchange, reverse-phase chromatography and the
   radiation shielding 117 could be omitted and shielding            like. Preferred anion exchange columns include strong anion
   provided only for the radiation detectors.                        exchange columns with counter ions such as OH, Cl,
    0092. This arrangement of tubing and valves in commu             HCO or the like. In certain embodiments, the chromatog
   nication between the generator 101, waste collection vessel       raphy column is replaceable or optional.
   115 and concentration vessel 116 permits the generator to be       0098. This arrangement of elements upstream of a puri
   milked, preferably using a dilute acid solution, and for this     fication column, for example a chromatography column 135,
   radionuclide-containing Solution to be transferred to con         permits the separation of desirable “Ga isotopes from
   centration vessel 116. Acid solution used to prime the            contaminating “Ge isotopes may also be present when
   generator can be transferred to waste collection vessel 115       radioisotopic Solution is milked from the generator. After
   So as to not dilute the Solution milked from the generator. In    acid treatment in the concentration vessel, the mixed radio
   both transfers, nitrogen gas from gas regulator 108 may be        isotopic Solution can be drawn out of concentration vessel
   used to drive any remaining solution from the tubing and          116 via tubing segment 120 and 123 and delivered to
   thus eliminate loss of material due to dead volumes.              chromatography column 135. Both the desired GaCl and
    0093. Although the depicted embodiment uses a nitrogen           contaminating “Ge and other trace metals bind to the
   gas regulator, in alternative embodiments, the apparatus of       column. An acid solution such as 4 M HCl can be used to
   the present invention may use any appropriate gas to purge        elute “Ge and other contaminating trace metals from the
   liquid from the tubing network. In preferred embodiments,         ion-exchange column while retaining “Ga. The acid solu
   however, the gas used is an inert gas such as argon or            tion can be delivered from syringe pump 133 to chroma
   nitrogen.                                                         tography column 135 via tubing segments 131, 128, 121 and
    0094 Concentration (reaction) vessel 116 is in further           124. A non-acidic solution such as distilled HO can be used
   fluid communication with the proximal end of tubing seg           to elute Ga from the chromatography column 135. For
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 48 of 85 PageID #: 1811


   US 2008/0035542 A1                                                                                           Feb. 14, 2008


   example, the non-acidic solution can be delivered from           marking may be used to indicate how the tubing segments
   Syringe pump 134 to chromatography column 135 via tubing         should engage the pinch valves for appropriate operation of
   segments 130, 128, 121 and 124.                                  the device.
    0099. The downstream end of column 135 is shown in               0102 The apparatus of the present invention further
   fluid communication with the proximal end of tubing seg          comprises radiation detectors for monitoring during a puri
   ment 137. The distal end of tubing segment 137 is connected      fication process the radioactive emissions present at various
   to Y-connector 138. The remaining arms of Y-connector 138        sections of the apparatus. In certain embodiments, these
   are in fluid communication with tubing segments 140 and          detectors can permit an operator or a computer to determine
   141 respectively. As depicted, the distal end of tubing          when to implement the next step in the purification process.
                                                                    In other embodiments, the detectors monitor the progress
   segment 140 is in fluid communication with the formulation       and yield of the purification process. The embodiment
   panel of the apparatus. However, in alternate embodiments        depicted in the examples uses radiation detectors that are
   purified Ga compounds could be collected in an appropri          diodes. Realtime radiation detectors such as diodes, Geiger
   ate collection vessel directly from the distal end of tubing     Mueller counters, plastic scintillators or the like are pre
   segment 140. The distal end of tubing segment 141 is in fluid    ferred for use with the present invention, however any
   communication with waste collection vessel 142, a 20-mL          device capable of detecting radiation that is known to those
   body recessed in platform similar to waste collection vessel     skilled in the art can be used.
   115. The waste collection vessel is available to collect the      0103) One such detector is diode 144 which is placed
   eluate from both the initial loading of the chromatography       Such that it can monitor the amount of radiation emanating
   column and from the acid wash of the column when con             from the contents of waste collection vessel 115. A second
   taminants are removed.                                           diode 145 is placed to monitor the radiation emanating from
                                                                    the contents of concentration vessel 116. A third diode 146
    0100 Tubing segments 104,106, 109,113, 114, 120, 121,           is placed to monitor the radiation emanating from chroma
   124, 125, 128, 130, 131, 137, 140 and 141 are all at least       tography column 135. Finally, a fourth diode 147 is placed
   partially mounted on cassette frame 105 as described above       to monitor the radiation emanating from waste collection
   with reference to tubing segment 104. In the embodiment          vessel 142, which thereby permits monitoring the extent of
   depicted in the figures, the tubing is pressed into semi         *Ge breakthrough from the generator.
   circular channels in the rigid Support structure of the cas       0104. The valves, network of tubing or other elements of
   sette, however any appropriate means of mounting the             the purification panel can be reconfigured as required for a
   tubing known to those skilled in the art can be used to          particular purification protocol. Numerous such arrange
   achieve a similar result. The tubing can be removed from the     ments will be apparent to one of skill in the art in light of the
   rigid support structure and replaced with new tubing, but in     present disclosure.
   certain embodiments the entire cassette is removed from the
   device and replaced with a new cassette when it is necessary     Radiopharmaceutical Formulation Panel
   to replace the tubing. The tubing is preferably composed of
   Teflon or other Suitable non-reactive organic or inorganic        0105. The formulation panel or section of the present
   materials. When the tubing is composed of an organic             invention comprises a valve assembly, and in certain
   material, it will be necessary to exchange the tubing peri       embodiments can comprise one or more of the following:
                                                                    receptacles for one or more replaceable automated pump
   odically due to accelerated tubing breakdown caused by           reservoirs, one or more non-replaceable pumps, one or more
   exposure to radioactive materials. In other embodiments, the     ports for the injection or extraction of fluids, one or more
   cassette can also be exchanged when it is desired to use a       reaction or fluid collection vessels mounted on the panel,
   different radioisotopic purification protocol. The cassette      one or more radiation sensors, one or more temperature
   can then be reused or disposed of depending on the needs         sensors, one or more gas regulators, and one or more
   and objectives of the user.                                      programmable logic controllers or other means of control
    0101. The pinch valves, 110, 112, 122, 126, 132 and 139         ling one or more actuators associated with the formulation
   are Solenoid-type pinch valves that are electronically con       panel. In certain embodiments, the formulation panel further
   trolled by the control system via software. Those of ordinary    includes a means for mounting a replaceably interchange
   skill in the art will readily recognize that any type of valve   able cassette comprising a network of tubing. Alternatively
   known in the art can be used in the present invention. The       the formulation panel can provide an alternate means for
   use of pinch valves and compressible tubing make the             mounting a network of replaceable tubing.
   exchange of one cassette for another a simple and quick           0106 With reference to the embodiment depicted in
   procedure. The tubing can be quickly removed from engage         FIGS. 1-15 a formulation cassette is mounted on the for
   ment with the pinch valves without exposing the user to the      mulation panel and is in fluid communication with the
   contents of the tubing. Once the connections made by the         purification panel via tubing segment 140. Tubing segment
   tubing to other elements of the apparatus are disconnected,      140 is connected to tubing segment 202 via a connector (not
   the cassette can be removed from the apparatus and can be        depicted) 201. Tubing segment 202 is mounted on cassette
   replaced by the new cassette. The new cassette can include       frame 203 and along with tubing segment 204 is regulated
   color-coding or another type of labeling that indicates to the   by 3-way pinch valve 205. Tubing segments 202 and 204 are
   user where various tubing connections should be made with        connected to separate arms of Y-connector 206. The third
   the apparatus. During installation connections are made to       arm of Y-connector 206 is connected to tubing segment 207
   the concentration vessel, chromatography column and the          at its proximal end. The proximal end of 207 is mounted to
   like. Also during installation, the appropriate tubing seg       cassette 203 while its distal end leaves the cassette frame to
   ments are placed in engagement with the appropriate chan         form a fluid connection with reaction or fluid collection
   nels in the valves (pinch or otherwise). Color coding or other   vessel 208.
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 49 of 85 PageID #: 1812


   US 2008/0035542 A1                                                                                          Feb. 14, 2008


    0107 Tubing segments 202 and 207 serve to transmit              tubing segment 237 is in fluid communication with nitrogen
   purified radioisotope from the purification panel to the         gas regulator 108. The distal end of tubing segment 238
   reaction vessel 208. Thus tubing segment 207 preferably is       connects to Y-connector 239, which in turn further connects
   placed such that the end of the tubing is well above the         to the proximal ends of tubing segments 241 and 242.
   expected fluid level of the contents of reaction vessel 208 in   Tubing segments 241 and 242 are regulated by 3-way valve
   order to prevent back flow of the contents of the vessel.        240. The final reaction product is delivered to the user at the
    0108 Returning to tubing segment 204, the proximal end          distal end of tubing segment 241 and can be placed in fluid
   is connected to Y-connector 206 while its distal end is          communication with any appropriate receptacle for receiv
   connected to Y-connector 209 which is connected at its           ing the final radiopharmaceutical Solution. The distal end of
   remaining arms to the proximal ends of tubing segments 210       tubing segment 242 is in fluid communication with waste
   and 211. Tubing segments are regulated by 3-way pinch            collection vessel 243.
   valve 212. The distal end of tubing segment 210 is in fluid       0113. In certain embodiments, the apparatus further com
   communication with Syringe pump 213. The distal end of           prises a heating mechanism for heating the contents of
   tubing segment 211 is connected to Y-connector 214 which         reaction vessel 208. The apparatus can additionally com
   connects at its remaining arms to tubing segments 216 and        prise a temperature sensor that can detect the temperature of
   217 respectively. Tubing segments 216 and 217 are regu           the contents of the reaction vessel. The temperature sensor,
   lated at their proximal ends by 3-way pinch valve 215. The       Such as a thermocouple or the like, can provide a reading of
   distal end of tubing segment 216 is connected to Y-connector     the reaction temperature within the vessel and alternatively
   218. The remaining arms of Y-connector 218 are in fluid          or additionally can control output to a heater via a closed
   communication with the proximal ends of tubing segments          feedback loop. Many appropriate heating mechanisms will
   219 and 220. Tubing segments 219 and 220 are regulated by        be apparent to those skilled in the art, including infrared
   3-way pinch valve 221. At its distal end tubing segment 219      lamps and the like. In certain embodiments the heating
   is connected to nitrogen gas regulator 108. The distal end of    mechanism can be used to promote reactions involved in the
   tubing segment 220 is in fluid communication with Syringe        formulation of the radioisotope. Additionally or alterna
   pump 225.                                                        tively, the heating mechanism can also be useful for reduc
    0109 Tubing segment 217 is attached at its distal end to        ing the amount of Solvent in which the radioisotope is
   Y-connector 223, which in turn connects to the proximal          Suspended, particularly in embodiments where purification
   ends of tubing segments 224 and 226. The distal end of           by column purification has not been used to concentrate the
   tubing segment 224 is in fluid communication with syringe        radioisotope.
   pump 225. Tubing segments 224 and 226 are regulated by            0114 Depending on the type of reaction required there
   3-way pinch valve 244. The distal end of tubing segment 226      fore, the preferred apparatus of the present invention can
   is in fluid communication with nitrogen gas regulator 226.       apply heat to the contents of the reaction vessel. The
    0110 Syringe pumps 213, 222 and 225 serve to permit             apparatus of the present invention can also apply a vacuum
   the introduction of various fluids or reagents into reaction     to the contents of the reaction vessel for the purposes of
   vessel 208. Once the fluids or reagents are injected by the      evaporating solvent, for promoting chemical reactions and
   pumps, pinch valves 212, 215 and 221 can be used to open         the like. The apparatus permits the application of a vacuum
   the appropriate tubing segments to purge the tubing lines of     via tubing segment 233. When it is time to release the
   fluid using nitrogen gas originating from nitrogen gas regu      vacuum, e.g. So that the contents of the reaction vessel can
   lator 108.                                                       be removed, the vacuum is released via tubing segment 231
    0111 Reaction vessel 208 is also connected to tubing            and vent 233. Finally, the contents of the reaction vessel can
   segment 227. Tubing segment 227, like tubing segment 207         be stirred or agitated or a gaseous reagent can be added, as
   is preferably placed such that the tubing is well above the      required, through the introduction of gas via tubing seg
   expected fluid level of the contents of reaction vessel 208.     ments 237 and 235. When gas is introduced for the purposes
   Tubing segment 227 passes through and is regulated by            of agitation, it will be generally preferred to use an inert gas
   2-way pinch valve 228. At its distal end tubing segment 227      Such as nitrogen, thus in preferred embodiments tubing
   connects to Y-connector 229 (not shown). Y-connector 229         segment 237 is in fluid communication with the nitrogen gas
   is connected at its remaining arms to tubing segments 231        regulator of the apparatus.
   and 232 which are regulated by 3-way pinch valve 230              0115 Once the formulation of the radiopharmaceutical is
   (shown in the figures as a 2-way pinch valve). At its distal     complete it is necessary to extract the reaction product from
   end tubing segment 231 is connected to vacuum pump 233           the reaction vessel 208. This is achieved by forcing the
   (not shown). Tubing segment 232 at its distal end is con         contents of the reaction vessel through tubing segment 235.
   nected to a vent 234 (not shown). The connection of the          238 and 241 by the application of gas pressure via tubing
   reaction vessel via tubing segment 233 to vacuum pump 245        segment 206. Optionally, the contents of the reaction vessel
   (not depicted) permits the system to draw fluids from the        can be removed via tubing segments 235,238 and 240 which
   purification panel to the reaction vessel. Valves 228 and 230    deliver the contents to waste receptacle 243. This procedure
   regulate the application of vacuum and permit the system to      may be desirable, for example, during cleaning of the
   be vented after application of a vacuum.                         system.
    0112 Further with relation to the reaction vessel 208, the       0116. When the formulation of the radiopharmaceutical
   proximal end of tubing segment 235 is placed at or near the      is complete the solution in reaction vessel 208 is removed by
   bottom of the vessel 208. At its distal end, tubing segment      applying nitrogen gas pressure to the materials in the reac
   235 connects to Y-connector 236. The remaining arms of           tion vessel 208. The liquids in the vessel are thus forced into
   Y-connector 236 are connected to the proximal ends of            tubing segment 235 and are then expelled at tubing segment
   tubing segments 237 and 238. Tubing segments 237 and 238         241 and 242, as appropriate. Nitrogen gas enters the formu
   are regulated by 3-way pinch valve 245. The distal end of the    lation section via either tubing segment 219 or 226.
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 50 of 85 PageID #: 1813


   US 2008/0035542 A1                                                                                          Feb. 14, 2008


    0117 Tubing segments 202,204, 207,210, 211,216, 217,              the contents of concentration vessel 116. A third diode 146
   219, 220, 224, 226, 227, 231, 232, 233, 235, 237, 238, 241         is placed to monitor the radiation emanating from chroma
   and 242 are all at least partially mounted on cassette frame       tography column 135. Finally, a fourth diode 147 is placed
   203 as described above with reference to tubing segment            to monitor the radiation emanating from waste collection
   104. In the embodiment depicted in the figures, the tubing is      vessel 142.
   pressed into semi-circular channels in the rigid support            0.125. In alternative configurations, the present invention
   structure of the cassette, however any appropriate means of        can further comprise one or more additional reaction vessels
   mounting the tubing known to those skilled in the art can be       to accommodate more complex radiopharmaceutical synthe
   used to achieve a similar result. The tubing can be removed        sis protocols. Additionally or alternatively, the valves, net
   from the rigid Support structure and replaced with new             work of tubing or other elements can be reconfigured as
   tubing, but in other embodiments the entire cassette is            required for a particular synthesis protocol. Numerous Such
   removed from the device and replaced with a new cassette           arrangements will be apparent to one of skill in the art in
   when it is necessary to replace the tubing. In other embodi        light of the present disclosure.
   ments, the cassette can also be exchanged when it is desired
   to use a different radiopharmaceutical formulation protocol.       Reagents and Solutions for Use with the Present Invention
    0118. Throughout the present invention, the tubing used            0.126 The apparatus of the present invention is capable of
   is preferably composed of Teflon or other suitable non             Supporting a number of different radioisotope purification
   reactive organic or inorganic materials. When the tubing is        protocols and a number of different radiopharmaceutical
   composed of an organic material, it will be necessary to           purification protocols. Once transferred to the formulation
   exchange the tubing periodically due to accelerated tubing         section, for example, any bioconjugate possessing Suitable
   breakdown caused by exposure to radioactive materials. In          electron-rich coordinating atoms (e.g. N, O, S, P) can be
   other embodiments, the cassette can also be exchanged              coordinated with Ga or other radioisotopes. Chelators
   when it is desired to use a different radioisotopic purification   which bind radiometals and are conjugated to targeting
   protocol. The cassette can then be reused or disposed of           molecules are referred to as bifunctional chelating agents
   depending on the needs and objectives of the user.                 (BFCAs).
    0119 Furthermore, the portions of the tubing of the               I0127 Examples of suitable bioconjugates known to those
   present invention that comes in contact with reagents or fluid     skilled in the art includes, but is not limited to, desferal
   used in the purification or formulation process are preferably     based bioconjugates, bifunctional chelators based on tet
   non-pyrogenic and/or sterile.                                      raaZo compounds such as 1,4,7-triazacyclonane-N,N',N'-tri
    0120 Tubing for use in the present invention is prefer            acetic acid and 1,4,7,10-tetraazacyclododecane-N,N',N',
   ably chemically-inert tubing with a high cycle life. Such          N"-tetraacetic acid (DOTA) and cyclams, (1-(1-carboxy-3-
   tubing will also preferably comply with USP XXII, Class            carboxy-propyl)-4,7-(carboxy, methyl)-1,4,7-
   VI, FDA and USDA standards and the like. However any               triazacyclononane                            (NODAGA),
   type of tubing may be used that (a) can be compressed by a         diethylenetriaminepenaacetic acid (DTPA), hydrazinonico
   valve to regulate the flow of fluids in the tubing and (b) that    tinamide (HYNIC), mercaptoacetyltriglycine (MAG3), eth
   is suitable for the purification of radioisotopes or formula       ylenedicysteine (EC), Tyr-octreotide based bioconjugates
   tion of radiopharmaceuticals.                                      such as DOTA-D-Phe-Tyr-octreotide (DOTATOC) and
    0121. The pinch valves 205, 212, 215, 221, 228, 230,              NODAGA-Tyr3-octreotide (NODAGATOC), SN ligands
   240, 244 and 245 are solenoid-type 3-way pinch valves such         such as bis(2-(benzylthio)benzyl)(2-(benzylthio)-4-ami
   as those made by BioChem (Boonton, N.J.), however, any             nobenzyl)amine, and numerous others that will be apparent
   type of valve known to those of skill in the art can be used       to those skilled in the art.
   in the present invention.                                          I0128 Suitable bioconjugates generally serve two main
    0122) The apparatus of the present invention further              purposes: 1) to coordinate the radiometal and 2) to provide
   comprises radiation detectors for monitoring during a puri         a molecular backbone that can be modified with functional
   fication process the radioactive emissions present at various      groups for attachment to the targeting molecule. Conjuga
   sections of the apparatus. In certain embodiments, these           tion of radiometal chelators can be applied to multiple
   detectors can permit an operator or a computer to determine        classes of compounds described below. In certain embodi
   when to implement the next step in the purification process.       ments these bioconjugates could then be radiolabeled using
   In other embodiments, the detectors monitor the progress           the apparatus of the present invention through an automated
   and yield of the purification process. The embodiment              synthetic scheme to yield the final form of the radiotracer.
   depicted in the examples uses diodes, however other suitable       I0129 Classes of targeting molecules include, but are not
   radiation detection devices can also be used, as described         limited to, disease cell cycle targeting compounds, angio
   above with reference to the purification panel.                    genesis targeting ligands, tumor apoptosis targeting ligands,
    0123. In other embodiments, pressure sensors can be               disease receptor targeting ligands, drug-based ligands, anti
   provided at appropriate locations to detect and monitor the        microbials, agents that mimic glucose, tumor hypoxia tar
   flow of nitrogen or other gases within the system and to           geting ligands and the like.
   identify the presence of leaks in the system. In preferred          0.130 Disease cell cycle targeting compounds are often
   embodiments the pressure sensors are located upstream at or        nucleoside analogues. For example, pyrimidine nucleoside
   near the Source of gas entry into the system and alternatively     (e.g. 2'-fluoro-2'-deoxy-5-iodo-1-?3-D-arabinofuranosylu
   or additionally at the concentration or reaction vessels.          racil (FIAU). 2'-fluoro-2'-deoxy-5-iodo-1-?3-D-ribofurano
    0.124 One such detector is diode 144 which is placed              syl-uracil (FIRU), 2'-fluoro-2'-5-methyl-1-?3-D-arabinofura
   Such that it can monitor the amount of radiation emanating         nosyluracil (FMAU), 2'-fluoro-2'-deoxy-5-iodovinyl-1-?3-D-
   from the contents of waste collection vessel 115. A second         ribofuranosyluracil (IVFRU) and acycloguanosine: 9-(2-
   diode 145 is placed to monitor the radiation emanating from        hydroxy-1-(hydroxymethyl)ethoxy)methylguanine (GCV)
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 51 of 85 PageID #: 1814


   US 2008/0035542 A1                                                                                          Feb. 14, 2008


   and 9-4-hydroxy-3-(hydroxymethyl)butyllguanine (PCV)             oxygenated active tumor by PET or planar Scintigraphy.
   and other 18F-labeled acycloguanosine analogs, such as           'FFluoromisonidazole (FMISO) has been used with PET
   8-fluoro-9-(2-hydroxy-1-(hydroxymethyl)ethoxy)methyl             to evaluate tumor hypoxia.
   guanine (FGCV), 8-fluoro-9-4-hydroxy-3-(hydroxym                  0.138. To quench the bioconjugation reaction, a transch
   ethyl)butylguanine (FPCV), 9-3-fluoro-1-hydroxy-2-pro
   poxy methylguanine (FHPG) and 9-4-fluoro-3-                      elator can be added to the radiotracer to remove any free
   (hydroxymethyl)butyllguanine (FHBG) have been                    radioisotope. Examples of acceptable transchelators for
   developed as reporter Substrates for imaging wild-type and       “Ga include polycarboxylic acids, e.g., tartrate, citrate,
   mutant HSV1-tk expression.                                       phthalate, iminodiacetate, ethylenediaminetetraacetic acid
    0131 Examples of angiogenesis targeting ligands include         (EDTA), diethylenetriaminepentaacetic acid (DTPA) and
   COX-2 inhibitors, anti-EGF receptor ligands, herceptin,          the like. Additionally, any of a variety of anionic and/or
   angiostatin, C225, and thalidomide. COX-2 inhibitors             hydroxylic oxygen-containing species could serve this func
   include, for example, celecoxib, rofecoxib, etoricoxib, and      tion, e.g., salicylates, acetylacetonates, hydroxyacids, cat
   analogs of these agents.                                         echols, glycols and other polyols, e.g., glucoheptonate, and
    0132 Tumor apoptosis targeting ligands include, but are         the like. Other suitable reagents and protocols for the
   not limited to, TRAIL (TNF-related apoptosis inducing            formulation of radiopharmacueticals will be apparent to
   ligand) monoclonal antibody, Substrates of caspase-3, Such
   as peptide or polypeptide that includes the 4 amino acid         those skilled in the art and may be readily adapted for use
   sequence aspartic acid-glutamic acid-Valine-aspartic acid,       with the apparatus of the present invention.
   any member of the Bcl family.                                     0.139 Finally, the apparatus allows the dispensing of
    0.133 Examples of disease receptor targeting ligands            buffer solution into the final radiopharmaceutical formula
   include, but are not limited to, estrogen receptors, androgen    tion, if desired. The buffer may be any buffer that achieves
   receptors, pituitary receptors, transferrin receptors, and       the desired pH and solution strength in the final product,
   progesterone receptors. Examples of agents that can be           including phosphate, acetate, bicarbonate, 4-(2-Hydroxy
   applied in disease-receptor targeting include androgen,          ethyl)piperazine-1-ethanesulfonic acid (HEPES), citrate,
   estrogen, Somatostatin, progesterone, transferrin, luteinizing   borate buffers and the like.
   hormone, and luteinizing hormone antibody. The folate
   receptor is included herein as another example of a disease      Control System
   receptor. Examples of folate receptor targeting ligands
   include folic acid and analogs of folic acid. Preferred folate    0140. Any appropriate control system can be used in the
   receptor targeting ligands include folate, methotrexate and      present invention. The control system is preferably one
   tomudex.
    0134 Certain drug-based ligands can be applied in mea           capable of integrating the sensors and actuators found in the
   Suring the pharmacological response of a Subject to a drug.      apparatus. In certain embodiments the control system com
   A wide range of parameters can be measured in determining        prises a computing device that executes instructions stored
   the response of a Subject to administration of a drug. One of    in a program storage device and sends commands to a
   ordinary skill in the art would be familiar with the types of    controller. The control system, for example, can be a per
   responses that can be measured. These responses depend in        Sonal computer or laptop computer. In preferred embodi
   part upon various factors, including the particular drug that    ments the control system is a programmable circuit that
   is being evaluated, the particular disease or condition for      operates in accordance with instructions stored in program
   which the subject is being treated, and characteristics of the   storage media. Programmable circuits include, but are not
   Subject. Examples of drug-based ligands include carnitine        limited to, microprocessors or digital signal processor-based
   and puromycin.                                                   circuits. The program storage media or Software can be any
    0135 Any antimicrobial is contemplated for inclusion as         type of readable memory including, but not limited to,
   a targeting ligand. Preferred antimicrobials include amplicil    magnetic or optical media Such as a card, tape or disk, or a
   lin, amoxicillin, penicillin, cephalosporin, clidamycin, gen     semiconductor memory such as PROM or FLASH memory.
   tamycin, kanamycin, neomycin, natamycin, nafcillin,              The controller functions, for example, to open or close
   rifampin, tetracyclin, Vancomycin, bleomycin, and doxycy         valves, control a heater, a syringe pump, a vacuum pump, a
   clin for gram positive and negative bacteria and amphoteri       gas regulator or any other actuator within the apparatus. In
   cin B, amantadine, nystatin, ketoconazole, polymycin, acy        certain embodiments the controller is a programmable logic
   clovir, and ganciclovir for fungi.                               controller.
    0136. Agents that mimic glucose are also contemplated            0.141. In certain embodiments, the control system will
   for inclusion as targeting ligands. Preferred agents that        include a program storage media or software package that
   mimic glucose, or Sugars, include neomycin, kanamycin,           contains instructions for the purification, synthesis or com
   gentamycin, paromycin, amikacin, tobramycin, netilmicin,         bined purification and synthesis of one, two, three, four, five,
   ribostamycin, sisomicin, micromicin, lividomycin, dibeka         six, ten, twenty or more different radioisotopes or radiop
   cin, isepamicin, astromicin, aminoglycosides, glucose or
   glucosamine.                                                     harmaceuticals using the apparatus of the present invention
    0.137 Tumor hypoxia targeting ligands are also useful in        and the appropriate reagents.
   certain embodiments of the present invention. Misonidazole,       0142. The control system of the present invention in
   an example of a tumor hypoxia targeting ligand, is a hypoxic     certain embodiments includes feedback mechanisms that
   cell sensitizer, and labeling MISO with different radioiso       monitor the temperature and radiation levels at various
   topes (e.g., 'F, ‘I,’"Tc) may be useful for differentiating      points in the process and the flow of reagents or gases
   a hypoxic but metabolically active tumor from a well             through the system.
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 52 of 85 PageID #: 1815


   US 2008/0035542 A1                                                                                           Feb. 14, 2008


    0143. In other embodiments the control system com                formulation panels during installation of the cassette. How
   prises mechanisms for detecting the presence of an installed      ever in alternate embodiments the existing pump reservoirs
   cassette and additionally or alternatively for identifying the    can be refilled with the appropriate reagents or fluids prior
   type of cassette installed.                                       to use of the newly replaced cassettes.
                                                                      0149 Cassettes of the present invention preferably
   Console                                                           includes color-coding or another type of labeling that indi
    0144. The apparatus of the present invention can be              cates to the user where various tubing connections should be
   assembled as a single console or electromechanical instru         made with the apparatus (not shown). In other preferred
   ment. In certain embodiments, the apparatus comprises both        embodiments, the pump reservoirs (such as Syringes) are
   a purification and a formulation panel mounted on a plat          also replaced at the same time that a new cassette is installed
   form or base. In certain embodiments, the purification and        in the device. In some embodiments there can additionally
   formulation panels are situated at an approximately 90            be color-coded or other type of labeling that indicates where
   degree angle to one another in order to reduce the Volume of      the replacement reservoirs are to be placed in the apparatus.
   the overall apparatus. In certain Such embodiments, the            0150. In preferred embodiments one or more cassettes
   purification formulation panel is moveable with respect to        and one or more pump reservoirs will be provided as a kit.
   each other to increase the angle for loading and maintenance      Alternatively, or additionally, the kit can contain reagents or
   procedures. In some embodiments, the platform further             other liquids Supplied in one or more replaceable pump
   comprises receptacles for one, two, three, four, five, six or     reservoirs or in separate containers that can be used for
   more waste receptacles. The platform can further have             filling the appropriate pump reservoir. These reagents or
   mounted to it or integrated within it one or more of the          other liquids can be any reagents or liquids intended for use
   following: receptacles for one or more replaceable auto           with the isotope or formulation cassettes. In less preferred
   mated pumps, one or more non-replaceable pumps, one or            embodiments, the reagents or liquids required for a particu
   more reaction or fluid collection vessels mounted on the          lar purification or formulation protocol can be supplied as a
   panel, one or more radiation sensors, one or more tempera         separate kit, with or without the appropriate pump reser
   ture sensors, one or more gas regulators, and one or more         voirs, but without a cassette.
   programmable logic controllers or other means of control           0151 Kits of the present invention therefore provide
   ling one or more actuators associated with the platform.          materials that aid the user in preparing the apparatus for
    0145. In certain preferred embodiments, the apparatus            purification and/or formulation cycles. For example, a pre
   further includes a recess for the placement of at least one       ferred kit for purification of radioisotopes can include one or
   generator on the platform.                                        more isotope cassettes, one or more replaceable pump
    0146 In certain embodiments, the console can further             reservoirs and one or more of the following Solutions: (i) a
   comprise a cover for shielding some or all of the components      Solution appropriate for milking a generator, preferably a
   mounted on the platform from dust or other environmental          Solution of a pharmaceutically-acceptable acid or a pharma
   hazards, or alternatively to provide additional shielding from    ceutically-acceptable buffer, more preferably a dilute solu
   radiation. In certain embodiments, the console may com            tion of HCl of about 0.05 N to about 1.5 N; most preferably
   prise a control panel for monitoring the progress of a            about 0.1 N HCl or about 1.0 N HCl; (ii) a solution
   radioisotope purification or radiopharmaceutical formula          appropriate for concentrating the radioisotope, preferably a
   tion protocol or for controlling the function of the console.     first concentrated solution of a pharmaceutically-acceptable
   In other embodiments, a control panel or control device is        acid, more preferably a concentrated solution of HCl about
   provided additionally, or alternatively, at a distance from the   10% to about 50%; most preferably a solution of about 30%
   console.                                                          HCl; (iii) a solution appropriate for eluting contaminants
                                                                     such as “Ge from a chromatography column, preferably a
   Cassettes and Kits of the Present Invention                       second concentrated Solution of a pharmaceutically-accept
                                                                     able acid, more preferably a concentrated solution of HCl of
    0147 A key aspect of certain embodiments of the present          about 3 N to about 5.5 N; most preferably about 4 NHCl;
   invention are the replaceably interchangeable cassettes and       and (iv) a solution appropriate for eluting radioisotope Such
   kits and methods of their use disclosed herein. The use of        as “Ga from a chromatography column, preferably a water
   compressible tubing and valves that compress the tubing           or buffer solution; most preferably distilled HO. In pre
   make the exchange of one cassette for another a simple and        ferred embodiments the supplied solutions are sterile and/or
   quick procedure. The tubing can be quickly removed from           non-pyrogenic.
   engagement with the valves. Once the connections made by           0152. As a further example, a preferred kit for formula
   the tubing to other elements of the apparatus are discon          tion of radiopharmaceuticals can include one or more for
   nected, the cassette can be removed from the apparatus and        mulation cassettes, one or more pump reservoirs and one or
   can be replaced by the new cassette. Systems in which             more of the following solutions: (i) a solution containing a
   tubing is used to compress tubing to control the flow of          chelating-bioconjugate, (ii) a solution containing a transch
   fluids are advantageous because there is no possibility of        elator; and (iii) a water or buffer solution. In preferred
   contaminating the valves, thus valve cleaning is not required     embodiments the Supplied solutions are sterile and/or non
   during the normal course of operation.                            pyrogenic.
    0148. During installation of the interchangeable cas              0153. The following examples are included to demon
   settes, connections are preferably also made to the concen        strate preferred embodiments of the invention. It should be
   tration vessel, chromatography column, waste vessels, nitro       appreciated by those of skill in the art that the techniques
   gen regulator, Vacuum pump and the like. It is also               disclosed in the examples which follow represent techniques
   preferable to install new pump reservoirs containing appro        discovered by the inventor to function well in the practice of
   priate reagents or fluids for use with the purification or        the invention, and thus can be considered to constitute
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 53 of 85 PageID #: 1816


   US 2008/0035542 A1                                                                                          Feb. 14, 2008


   embodiments for its practice. However, those of skill in the      charcoal trap) and nitrogen stream until nearly all liquid was
   art should, in light of the present disclosure, appreciate that   evaporated. The yellowish residue was reconstituted in 200
   many changes can be made in the specific embodiments              ul 0.05 NHCl, diluted with 0.1 N. NHOAc, and study
   which are disclosed and still obtain a like or similar result     specific amounts of radioactivity (100 uCi for analytic
   without departing from the spirit and scope of the invention.     testing, 500 uCi for pharmacological studies) were added to
                                                                     0.1-1000 mmol of DOTA, previously dissolved in 300 ul
                           EXAMPLE 1.                                NHOAc. The reaction mixture was heated at 95°C. for 20
                                                                     minutes and allowed to cool at room temperature for five
   *Ge/Ga-Generator Acceptance Testing                               minutes. Final Volume was adjusted as desired.
    0154 Elution Profile. To obtain the highest radioactivity        (0163 Synthesis of Ga-EC. Ga-EC was synthesized
   of 68Ga in minimal volume, the “Ge/Ga generator was               based on Ga-DOTA methods. GaCl was prepared simi
   eluted and collected in separate fractions. HCl (1 N, 10 ml)      larly to methods described for Ga-DOTA and the final
   was used to elute the generator and the eluate was collected      radioactive solution was reacted with 300-1000 nmol of EC.
   in 1 ml fractions. Each fraction was assayed using a dose         Ammonium acetate and sodium acetate buffers were com
   calibrator (Capintec, Ramsey, N.J.) and corrected for decay.      pared along with heating at 37°C. and 95°C. for 20 minutes.
   The resulting activity per fraction was used to depict the        Labeling conditions were further studied by adjusting the
   minimal volume required to obtain the highest activity of         use of either buffer, NHOAc or NaOAc, for dissolving the
     Ga.                                                             stock solutions and adjusting the Volume of the final for
   (O155 Radionuclide Purity. To determine the radionuclide          mulation. The reaction mixture was allowed to cool at room
   purity of Ga and the presence of any other trace radioac          temperature for five minutes. Final Volume was adjusted as
   tive impurities, a HPGe detector was used (Canberra Indus         desired.
   tries, Meriden, Conn.) model GC1018 (crystal is 47.5 mm           (0164. Synthesis of Ga-EC-Endostatin. Ga-EC-en
   diameter, 28.5 mm thick, depletion voltage +3500 volts DC,        dostatin was synthesized based on Ga-EC methods.
   FWHM 1.6 keV for Cobolt-60 °Col. t. 5.2 years, 1332               68GaCl was prepared similarly to methods described for
   keV photo peak). The detector energy response was cali              Ga-DOTA. Sodium acetate was used at all times during
   brated using National Institute of Standards and Technology       synthesis. The final radioactive solution was reacted with
   (NIST) traceable gamma standards; Cesium-137 (''Cs,               100 ug of EC-endostatin previously dissolved in 50 ul 1x
   to 30.07 years) and 'Co sources and validated by the              PBS and 250 ul NaOAc. The reaction mixture was heated at
   presence of confirming the location of photopeaks of Eu-154       37°C. for 20 minutes and allowed to cool at room tempera
   ('Eu) standard (t=8.593 years, 10.1 uCi on Aug. 1,                ture for five minutes. Final volume was adjusted as desired.
   2001 12 PST) which has main photopeaks at 723.3 and 1274          (0165 Radio-TLC/Radio-HPLC. Radiochemical purity
   keV.
    0156 The Ge/Ga was eluted with 1N HC1 and a 1 ml                 was assessed by radio-TLC (Bioscan AR-2000, Washington,
   aliquot (2 mCi) was collected. This sample was diluted to 20      D.C.) and HPLC (Waters 2487, Milford, Mass.). For radio
   uCi and placed approximately 20 cm away from the detector.        TLC, a 20 ul aliquot from each radiotracer was collected
   One inch thick lead blocks provided shielding of the mea          using glass spotters and spotted onto different ITLC-SG
   Surement from cosmic rays and other background radiation.         strips. Different mobile phases were used to demonstrate the
   The acquisition was performed for 1 hour.                         presence of uncomplexed radioisotope in the final formula
    0157 Radionuclide Identity. Another approach used to             tion containing the radiolabeled ligand. Garadiochemistry
   determine the radionuclide identity of the Ga eluate was          was analyzed using 1 Mammonium acetate:methanol (4:1)
   experimental determination of the half-life. The Ge/Ga            as the mobile phase for all complexes. HPLC, equipped with
   was eluted with 1 NHCl and a 1 ml aliquot (2 mCi) was             a NaI detector and UV detector (254 nm), was performed on
   collected. The sample was placed in a dose calibrator and the     a GPC column (Biosep SEC-S3000, 7.8x300mm, Phenom
   activity was recorded at the start of the experiment. The         enex, Torrance, Calif.) using a flow rate of 1.0 ml/min.
   sample was assayed repeatedly at multiple time points and         (0166 Synthesis of Ga-DOTA. Ga-DOTA was syn
   the activity was recorded. The data were used to generate a       thesized with findings similar to the reported data. Radio
   decay curve. From this curve, the experimental half-life was      TLC analysis showed that “GaCl, remained at the origin
   determined using the equation:                                    (R-00, FIG. 11) while Ga-DOTA moved with an R-0.9
                                                                     and 96.9% radiochemical purity (FIG. 12). The radiochemi
           A=Ae                                                      cal purity ranged from 0-99.6% and decreased as a function
    0158 where A=activity at time—t,                                 of decreasing amounts of DOTA (FIG. 13). Using 10-1000
    0159 A activity at time=0,                                       nmol of DOTA allowed for >90% labeling and served as the
   (0160 k-rate constant for Ga (k=0.693/t) and                      basis for the labeling protocol developed for “Ga-EC.
    0161     t-time at which sample was assayed                      (0167 GaCl was eluted from a Ge/Ga generator
                                                                     with 1 N hydrochloric acid and spotted on instant thin-layer
   The findings were compared to the theoretical half-life to        chromatography (ITLC) strip. Ammonium acetate:methanol
   validate presence of “Ga.                                         (4:1) was used as the mobile phase and the acquisition was
   Development of Ga-Labeling Protocol                               performed for 180 seconds using a radio-TLC scanner.
                                                                     >99% of total counts remained at the origin indicating the
   (0162 Synthesis of Ga-DOTA. Ga-chloride was                       presence of “GaCls.
   eluted from a commercially-available Ge-Ga generator              (0168 DOTA (500 ug) was labeled with GaCl and
   (Isotope Product Laboratories, Valencia, Calif.) using 1 N        spotted on instant thin-layer chromatography (ITLC) strip.
   HCl (10 ml). The most concentrated eluate fractions (#2-3)        Ammonium acetate:methanol (4:1) was used as the mobile
   were collected and transferred into a pear-shaped reaction        phase and the acquisition was performed for 180 seconds
   vessel and heated at 100° C. under vacuum (containing a           using a radio-TLC scanner. Less than 5% of the total counts
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 54 of 85 PageID #: 1817


   US 2008/0035542 A1                                                                                         Feb. 14, 2008


   were at the origin designating minimal presence of unla           0.175 Syringe-pump controlled elution of the generator
   beled GaCl (A), while >95% moved with the solvent front          with 5 ml of 0.1 NHCl (Trace-Metal free) will initiate the
   indicating high labeling yields for “Ga-DOTA (B).                process
   (0169. DOTA (0.1-1000 nmol) was labeled with Ga                  (0176 5 ml of eluate will be transferred into a concentra
   using 0.1 Nammonium acetate, incubated at 95°C. for 20           tion vessel
   minutes and spotted on instant thin-layer chromatography         0177      6 ml of 30% HCl will be added to the eluate to raise
   (ITLC) strips. Ammonium acetate:methanol (4:1) was used          the concentration to 4 M
   as the mobile phase and acquisitions were performed for 180       0.178 The total volume will be passed through a Chro
   seconds using a radio-TLC scanner. Highest labeling yields       mafix SAXSPEC anion exchange resin, trapping 68Ga and
   were observed with 10-100 nmol, then fell significantly          68Ge, and collecting the HCl solution in a waste bottle #2
   when using lower amount of ligand.                               (0179) 3 ml of 4 M HCl will be passed through the anion
   (0170 Synthesis of Ga-EC. Ga-EC was synthesized                  exchange resin to remove “Ge and will be collected in a
   based on “Ga-DOTA methods. Radio-TLC analysis showed             waste bottle
   that Ga-EC moved with an R0.6 and 97.7% radiochemical            0180 Waste bottle #2 is equipped with a GM detector to
   purity (FIG. 14), which differs from that of GaCl (FIG.          monitor and report the presence of “Ge breakthrough
   11). The effects of different buffers and heating temperatures   during each synthesis as well at delayed time points
   were examined and showed no significant differences in the        0181. The tubing will be purged with N2 gas to remove
   radiochemical purity of “Ga-EC in the presence of higher         all HCl traces
   amounts (1000 nmol) of EC or with heating at 37° C. (FIGS.       (0182 'Ga will be removed from the anion exchange
   15 and 16). Taken together, the data show that EC can be         resin using MilliO water (1-3 ml, dictated by type of study)
   labeled with Ga in an efficient manner using NaOAc,              and transferred into the reaction vessel in the formulation
   which is less toxic for in vitro and in vivo studies, and        panel
   suitable radiochemical yields are achieved by heating at 37°      0183 All transfer steps are regulated by the flow of N2
   C., which is the ideal incubation temperature for peptides       gas at a rate of 200 ml/min.
   Such as endostatin.
   (0171 EC (500 ug) was labeled with GaCl and spotted                                      EXAMPLE 3
   on instant thin-layer chromatography (ITLC) strip. Ammo          0184 Formulation high-grade Ga radiopharmaceuti
   nium acetate:methanol (4:1) was used as the mobile phase         cals from generator from the radioisotopes purified as in
   and the acquisition was performed for 180 seconds using a        Example 2 using the SMARTRACE, a fully automated
   radio-TLC scanner. Less than 5% of the total counts were at      system for purification of radioisotopes and formulation of
   the origin designating minimal presence of unlabeled             radiopharmaceuticals similar to the device depicted in FIGS.
   68GaCl (A), while >95% moved with the solvent front              1-15, 32 and 33, will be performed using the steps described
   indicating high labeling yields for Ga-EC (B).                   in FIGS. 25-31 or the following series of steps:
   (0172 Synthesis of Ga-EC-Endostatin. Ga-EC-en                    (0185. Reaction vessel receives clinical-grade Ga from
   dostatin was synthesized. Radio-TLC analysis showed that         the purification panel
     Ga-EC-endostatin remained at the origin (RO.0, FIG. 17),        0186 Syringe pumps will dispense a 125 uM solution of
   which is typical for peptides, proteins and antibodies, and      EC-glucosamine (2 ml) into the reaction vessel
   different from Ga-EC. The counts at the origin are not due        0187. Reaction vessel will be heated at 95°C. for 10 min
   uncomplexed “GaCls, since the presence of EC in the               0188 Using the dilution option, final volume will be
   biomolecule would chelate the radiometal with high affinity      adjusted with normal saline to achieve desired strength
   under these reaction conditions (FIG. 14). Therefore, a          (0189 Final product will be transferred into a sterile
   simple and efficient labeling method was developed for the       collection vial equipped with a 0.22 Lum Syringe filter and the
   preparation of Ga-EC-endostatin. This data can, however,         radioactivity will be assayed by a diode
   be coupled with pharmacological findings to determine the         0.190 System parameters will be logged and transferred
   presence of uncomplexed “GaCls in the final formulation.         to an Excel spreadsheet to show profiles for each process and
   (0173 Ga-EC-endostatin was analyzed by radio thin                provide relevant data for calculating radioactive yield.
   layer chromatography (radio-TLC). EC-endostatin (10 ug)
   was labeled with GaCl and spotted on instant thin-layer                                  EXAMPLE 4
   chromatography (ITLC) strip. Ammonium acetate:methanol
   (4:1) was used as the mobile phase and the acquisition was        0191 Additional features/capabilities of the purification
   performed for 180 seconds using a radio-TLC scanner. As          panel as discussed in Example 2 will include
   typically found for peptides and antibodies, >98% of the         (0192 Elution Profile: The design of SMARTRACE will
   total counts were at the origin Suggesting the presence of       allow for fractionated elution of the generator by dispensing
   “Ga-EC-endostatin.                                               1 ml of HCl to collect the “dead volume in waste bottle #1.
                                                                    Diode #1 will monitor the radioactivity in this bottle. Frac
                          EXAMPLE 2                                 tions 2 and 3 will be collected in the concentration vessel
                                                                    and the activity will be measured with diode #2. The
    0.174 Purification of radioisotopes for preparation of          remaining 2 ml will be collected in waste bottle #1 and
   high-grade Ga from generator eluate using SMAR                   measured. Calibration of the diodes will allow for accurate
   TRACE, a fully-automated, turn-key system for purification       measurement and reporting of radioactivity of each fraction
   of radioisotopes and formulation of radiopharmaceuticals         in mGi or MBq. All data will be plotted into an Excel
   similar to the device depicted in FIGS. 1-15, 32 and 33, will    spreadsheet where time-activity curves will be generated for
   be performed using the steps described in FIGS. 16-24 or the     quality assurance of the process as well as for monitoring the
   following series of steps:                                       useful shelf-life of the generator. This will permit the
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 55 of 85 PageID #: 1818


   US 2008/0035542 A1                                                                                          Feb. 14, 2008


   automated characterization of the elution profile of the            one or more fluidic pumps in fluid communication with
   generator over a period of time.                                       the network of tubing of the purification cassette;
   (0193 Parent (Ge) Breakthrough: Diode #3 (or a GM                   at least one chromatography column in fluid communi
   detector) located at waste bottle #2 with be used to measure           cation with the network of tubing of the purification
   the “Gebreakthrough. Waste from the generator eluate will              cassette; and
   be measured with the detector immediately and after 24-48           a control system, wherein the pumps and valve assemblies
   hrs in order to determine the “Gebreakthrough (at least 30             are at least partially controlled by the control system.
   half-lives of Ga). The Ge contamination will be defined             2. The automated System of claim 1 further comprising:
   as % Ge in the Gaeluate. The Gebreakthrough losses                  a formulation panel as part of the module, wherein the
   of 0.001% or less have been shown in the literature to be              formulation panel includes a plurality of valves and at
   insignificant compared with Ge decay losses, assuming                  least one reaction vessel;
   two elutions per day. The Gebreakthrough characteristics             a reusable interchangeable specific formulation cassette
   of a generator will be monitored over the useful shelf-life of          comprising one or more networks of tubing mounted on
   the generator, i.e. 12 months.                                          a rigid support, wherein the formulation cassette con
    0194 All of the compositions and methods disclosed and                 nects to the formulation panel of the module and the
   claimed herein can be made and executed without undue                   network of tubing is engaged by one or more of the
   experimentation in light of the present disclosure. While the           plurality of valves and is in fluid communication with
   compositions and methods of this invention have been                    the purification cassette; and
   described in terms of preferred embodiments, it will be             the one or more pumps in fluid communication with the
   apparent to those of skill in the art that variations may be            network of tubing of the formulation cassette.
   applied to the compositions and/or methods and in the steps          3. The automated system of claim 2, wherein the valves
   or in the sequence of steps of the methods described herein       are selected from the group consisting of pinch valves and
   without departing from the concept, spirit and scope of the       stop-cock valves.
   invention. More specifically, it will be apparent that certain       4. The automated system of claim 2 wherein the elution
   agents that are chemically or physiologically related may be      station is adjustable to receive radioisotope from a variety of
   substituted for the agents described herein while the same or     generators.
   similar results would be achieved. All such similar substi          5. The automated system of claim 4 wherein the generator
   tutes and modifications apparent to those skilled in the art      is selected from a group comprising Ti/Sc, Fe?’"Mn,
   are deemed to be within the spirit, scope and concept of the        Zn/6°Cu, Ge/Ga, 72Se/7°As, SrfRb, Mo/Tc,
   invention as defined by the appended claims.                      118Te/118Sb, 122Xe/122I, 128Ba/128Cs, 178 W/178Ta, 188W/
                                                                         Re and "Hg/'"Augenerators.
                           REFERENCES                                  6. The automated system of claim 2, further comprising a
    0.195 The following references, to the extent that they          radiation sensor.
   provide exemplary procedural or other details Supplemen             7. The automated system of claim 6, wherein the radiation
   tary to those set forth herein, are specifically incorporated     sensor is positioned to detect and quantify radioactivity from
   herein by reference.                                              the at least one waste-collection station and relays Such
   (0196) 1. Meyer, G. J., H. Macke, J. Schuhmacher, W. H.           information to the control system to provide a Gebreak
     Knapp and M. Hofmann. Ga-labelled DOTA-deriva                   through measurement on the eluate from a Ge/Gagen
      tised peptide ligands, Eur. J. Nucl. Med. Mol. Imaging         eratOr.
      (2004) 31:1097-1104 (2004).                                       8. The automated system of claim 2 further comprising an
    0197) 2. WO 2005/057589 A2                                       optical reader connected to the control system and a tag
    0198 3. Maecke, H. R., M. Hofmann, and U. Haberkorn.             attached to one or both of the purification cassette and
       Ga-Labeled Peptides in Tumor Imaging, J. Nucl. Med.           formulation cassette, wherein the tag is readable by the
     46:172S-178S (2005).                                            optical reader.
    0199 4. WO 2004/089517 A1                                           9. The automated system of claim 8, wherein the tag is
    0200 5. WO 2004/0894.25 A1                                       read by the optical reader and enables a specific radioisotope
     What is claimed is:                                             purification protocol which is dedicated to the purification
      1. An automated system for purifying and concentrating a       CaSSette.
   radioisotope for human-grade radiopharmaceutical produc              10. The automated system of claim 8, wherein the tag is
   tion containing the purified radioisotope comprising:             read by the optical reader and enables a specific formulation
      an elution station capable of receiving an isotope from a      protocol which is dedicated to the formulation cassette.
         radionuclide generator;                                        11. The automated system of claim 2, wherein the puri
      a module comprising a purification panel and a base            fication panel is attached to the base panel at approximately
         panel; wherein the purification panel further includes a    a 90° angle from the formulation panel.
         plurality of valves and at least one reaction vessel, and      12. The automated system of claim 2, wherein the puri
         wherein the base panel includes at least one waste          fication panel and the formulation panel are slideably rotat
        collection station;                                          able on the base panel such that the angle between the
     a reusable interchangeable radioisotope specific purifica       purification panel and the formulation panel can be
        tion cassette capable of receiving a radioisotope from       increased up to 180°.
        the elution station comprising one or more networks of          13. The automated system of claim 2 wherein the elution
        tubing mounted on a rigid Support, wherein the puri          station receives radioisotope from one or more generators
        fication cassette connects to the purification panel of      mounted in parallel.
        the module and the network of tubing is engaged by one          14. The automated system of claim 2, wherein the net
        or more of the plurality of valves;                          work of tubing on the purification and formulation cassettes
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 56 of 85 PageID #: 1819


   US 2008/0035542 A1                                                                                         Feb. 14, 2008


   further includes color-coded connection points to ensure             19. The automated system of claim 17, further comprising
   accurate and efficient assembly.                                  a heating device in thermal communication with at least one
      15. The automated system of claim 2, wherein the base          reaction vessel or collection vessel.
   panel further includes at least one selected from the group          20. The automated system of claim 17, wherein the
   consisting of a radiation sensor, pressure sensor, temperature    purification panel and the formulation panel are at an
   sensor, gas regulator, and Vacuum pump.                           approximately 90° angle to each other.
      16. The automated system of claim 15, further comprising          21. A kit comprising:
   a radiation sensor and plastic connectors on the at least one        a. a removable radioisotope specific purification cassette
   chromatography column.                                                  which includes a network of tubing mounted on a rigid
      17. An automated system for purifying and concentrating              Support, wherein the network of tubing comprises:
   radioisotopes and formulating human-grade radiopharma                   a first tubing segment that connects in fluid communi
   ceuticals comprising:                                                    cation with an elution station and at least one fluid
      an elution station capable of receiving a radioisotope from           collection reservoir;
        at least one radionuclide generator;                              a second tubing segment that connects in fluid com
      one or more fluidic pumps;                                            munication with the at least one fluid collection
      a module comprising:                                                  reservoir and a reagent reservoir;
        a base panel that includes at least one waste-collection          a third tubing segment that connects in fluid commu
                                                                            nication with the at least one fluid collection reser
          reservoir, a collimated radiation detector, a vacuum              voir and an input end of a chromatography column;
           pump, and a heater,                                              and
        a purification panel that includes at least one valve and         a fourth tubing segment that connects in fluid commu
           a replaceable chromatography column having an                     nication with an output end of the chromatography
           input end and an output end;                                     column;
        a formulation panel that includes one or more valves;          b. wherein, the reagent reservoir also contains a sterile,
          and
        at least one fluid collection reservoir;
                                                                          non-pyrogenic solution of about 4.0 N to about 9.5 N
                                                                          HC1.
        at least one reaction vessel;                                  22. A kit for use with the automated system of claim 21
     a control system electronically connected to at least one of    comprising:
        the following: the at least one valve, the collimated          a. a removable radioisotope specific purification cassette
        radiation detector, the vacuum pump, the heater, the gas          which includes a network of tubing mounted on a rigid
        flow regulator, or the one or more fluidic pumps;                 Support, wherein the network of tubing comprises:
     a removable radioisotope specific purification cassette              a first tubing segment that connects in fluid communi
        which includes a network of tubing mounted on a rigid               cation with an elution station and the at least one
        Support and attaches to the purification panel of the               fluid collection reservoir;
        module, wherein the network of tubing comprises:                  a second tubing segment that connects in fluid com
        a first tubing segment in fluid communication with the              munication with the at least one fluid collection
          elution station and the at least one fluid collection             reservoir and a reagent reservoir;
          reservoir;                                                      a third tubing segment that connects in fluid commu
        a second tubing segment in fluid communication with                 nication with the at least one fluid collection reser
          the at least one fluid collection reservoir and a                 voir and an input end of a chromatography column;
           reagent reservoir;                                               and
        a third tubing segment in fluid communication with the            a fourth tubing segment that connects in fluid commu
           at least one fluid collection reservoir and the input             nication with an output end of the chromatography
           end of the chromatography column; and                            column;
        a fourth tubing segment in fluid communication with            b. a reagent reservoir having a sterile, pharmaceutical
           the output end of the chromatography column;                   grade non-pyrogenic solution of a chelating bioconju
     a removable specific formulation cassette which includes             gate.
        a network of tubing mounted on a rigid Support and             c. a reagent reservoir having a sterile, non-pyrogenic
        attaches to the formulation panel of the module,                  buffer solution; and
       wherein the network of tubing comprises:                         d. a reagent reservoir having a sterile, pharmaceutical
        a first tubing segment in fluid communication with the             grade non-pyrogenic solution of transchelator.
           network of tubing of the purification cassette and the       23. An automated System for purifying and concentrating
          at least one reaction vessel;                              a radioisotope and formulating human-grade radiopharma
        a second tubing segment in fluid communication with          ceuticals containing the purified radioisotope comprising:
          the at least one reaction vessel and at least one             an elution station capable of receiving an isotope;
           reagent reservoir; and                                       a module comprising a formulation panel and a base
        a third tubing segment for radiopharmaceutical collec              panel; wherein the formulation panel further includes a
          tion in fluid communication with the at least one                plurality of valves and at least one reaction or fluid
          reaction vessel.                                                collection vessel;
      18. The automated system of claim 17, wherein one or             a reusable interchangeable specific formulation cassette
   more of the tubing segments is in fluid communication with            capable of receiving an isotope and further comprising
   a gas regulator capable of directing the flow of liquids within       one or more networks of tubing mounted on a rigid
   the tubing segments.                                                  Support, wherein the formulation cassette connects to
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 57 of 85 PageID #: 1820


   US 2008/0035542 A1                                                                                              Feb. 14, 2008
                                                                    17

        the formulation panel of the base unit and the network                   valves and at least one reaction vessel, and wherein
        of tubing is engaged by one or more of the plurality of                  said base panel includes at least one waste-collection
        valves;                                                                  station;
      one or more fluidic pumps in fluid communication with                transferring fluids from said purification panel to at least
         the network of tubing of the formulation cassette; and               one chromatography column; and
      a control system, wherein the pumps and valve assembly               controlling said steps of receiving, purifying, and trans
         are at least partially controlled by the control system.             ferring by an automated control system.
                                                                           27. The method of claim 26, wherein said automated
      24. The automated system of claim 23, wherein the valves           control system is a computer.
   are selected from the group consisting of pinch valves and              28. The method of claim 26, wherein said step of receiv
   stop-cock valves.                                                     ing is an elution station that delivers an isotope from one or
      25. The automated system of claim 23, further comprising           more radionuclide generators in parallel.
   radiation sensors that detect and quantify radioactivity from           29. The method of claims 26, wherein said step of
   at least one point within the network of tubing of the                purifying comprises:
   formulation cassette or fluid collection vessel and relays               Passing the isotope composition through a purification
   Such information to the control system.                                    panel that includes at least one valve and a replaceable
      26. A method of purifying and concentrating a radioiso                  chromatography column having an input end and an
   tope comprising:                                                           output end;
      receiving a fluid isotope composition from a radionuclide            at least one fluid collection reservoir; and
        generator,                                                         at least one reaction vessel.
     purifying said isotope composition at a module compris                 30. The method of claims 26, wherein said step of fluid
       ing                                                               transfer comprises one or more fluidic pumps in fluid
       a purification panel and a base panel wherein said                communication with the network of tubing of the purifica
          purification panel comprises a reusable interchange            tion cassette.
          able radioisotope specific cassette, a plurality of
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 58 of 85 PageID #: 1821




                      EXHIBIT J
               REDACTED IN ITS ENTIRETY
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 59 of 85 PageID #: 1822




                    EXHIBIT K
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 60 of 85 PageID #: 1823


   1                     UNITED STATES DISTRICT COURT
   2                    SOUTHERN DISTRICT OF NEW YORK
   3
   4      ______________________________
                                        )
   5      GE HEALTHCARE BIO-SCIENCES    )
          AB, GE HEALTHCARE             )
   6      BIO-SCIENCES CORPORATION,     )
          and GENERAL ELECTRIC          )
   7      COMPANY,                      )
                                        )
   8                     Plaintiffs,    )
                                        )
   9               vs.                  )                      Civil Action No.
                                        )                      14-CV-7080
 10       BIO-RAD LABORATORIES, INC.,   )
                                        )
 11                      Defendant.     )
          ______________________________)
 12
 13
 14
 15         VIDEOTAPED DEPOSITION OF CARL SCANDELLA, Ph.D.
 16                    San Francisco, California
 17                    Friday, October 17, 2014
 18                            Volume I
 19
 20
 21
 22     Reported by:        SUZANNE F. BOSCHETTI
        CSR No. 5111
 23
        Job No. 1949706
 24
 25     PAGES 1 - 157

                                                                            Page 1

                       Veritext National Deposition & Litigation Services
                                         866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 61 of 85 PageID #: 1824


   1    electronics?

   2                MR. NISHIMOTO:     Objection.       Form.

   3    BY MR. BILSKER:

   4         Q      All right.     Let's -- let's do it this way.

   5    Do you have any training in electronics?                               10:34:57

   6         A      Do I have formal training in electronics?

   7    I've worked with electronics for the better part of

   8    my life.     I was an electronics hobbyist when I was

   9    young.     I built radios.     I've built equipment,

  10    including laboratory equipment, for my own use.                  But   10:35:20

  11    my formal training is in chemistry and biochemistry.

  12         Q      Would that -- that formal training includes

  13    doing things like using your iPhone, right?

  14                MR. NISHIMOTO:     Objection, Counsel.

  15                THE WITNESS:     It's unrelated.                           10:35:33

  16    BY MR. BILSKER:

  17         Q      Well, you said that that's how you

  18    understood the display of the Bio-Rad module worked

  19    by using your cell phone, right?

  20                MR. NISHIMOTO:     Objection.                              10:35:43

  21                THE WITNESS:     I'd hoped to illustrate a

  22    point by using my iPhone.         I didn't draw the

  23    conclusion that you have.

  24    BY MR. BILSKER:

  25         Q      What courses have you taken in electronics,                10:35:52

                                                                               Page 51

                        Veritext National Deposition & Litigation Services
                                          866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 62 of 85 PageID #: 1825


   1    electrical engineering, either one of those?

   2         A      I've -- I've taken electricity in

   3    magnetism, quantum mechanics, physical chemistry,

   4    analytical chemistry, all of which involved

   5    electronics components.           I was a chemistry major as            10:36:14

   6    an undergraduate, and I have my doctorate in

   7    biochemistry, and I've done postdoctoral work in

   8    physical chemistry.          All of this has used

   9    electronics equipment extensively, but I'm not

  10    formally trained in electronics.               That's not my            10:36:30

  11    training.

  12         Q      And you're not an expert in electronics?

  13         A      No.

  14         Q      So you would have no basis for disagreement

  15    if an expert in electronics said, for example, that                     10:36:44

  16    a wire that conducts electricity is an electrical

  17    component?        You would have no basis to disagree with

  18    that, would you?

  19         A      I would not disagree with that, no.

  20         Q      And you would have no basis to disagree if                  10:37:02

  21    an expert in electrical engineering or electronics

  22    said that a display, such as that shown in Figure 41

  23    of your declaration, was an electrical component,

  24    correct?

  25         A      I would agree that it is an electrical                      10:37:18

                                                                                Page 52

                           Veritext National Deposition & Litigation Services
                                             866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 63 of 85 PageID #: 1826


   1    component.

   2         Q    What about a button that you press that

   3    allows a certain action to occur; is that an

   4    electrical component?

   5         A    Yes.                                                        10:37:59

   6         Q    And --

   7         A    Typically, yeah.

   8         Q    And in looking at the Bio-Rad machines, you

   9    saw modules where there were buttons to press to

  10    initiate certain functions, correct?                                  10:38:11

  11         A    I don't recall that there were buttons on

  12    the Bio-Rad machines.

  13         Q    So you don't remember the system pumps

  14    having buttons on the outside of the modules that

  15    you could press to initiate functions?                                10:38:27

  16         A    I don't specifically remember that, but

  17    pumps usually do have prime -- have prime buttons to

  18    operate them on the outside.           I just don't remember

  19    that.

  20         Q    As used in the patent, what is -- what does                 10:38:50

  21    "fluidics section" mean?

  22         A    As used in the patent, fluidics refers to

  23    the -- to the tubing that connects the different

  24    components, the detector cell, the injector valve,

  25    the pump, to each other to make a functional unit.                    10:39:13

                                                                              Page 53

                         Veritext National Deposition & Litigation Services
                                           866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 64 of 85 PageID #: 1827


   1           Q   What about things like the flow cells; are

   2    those part of the fluidics section?

   3           A   Yes, they are.

   4           Q   Would you say then anywhere fluid flows is

   5    part of the fluid section?                                          10:39:27

   6           A   I would.

   7           Q   Were there any modules in the Bio-Rad

   8    machine that had fluid sections internal to the

   9    housing?

  10           A   Not that I recall.       I don't think so.               10:39:35

  11           Q   Don't know, though?

  12           A   I believe there were not any, but I'd have

  13    to -- to think about each individual module that I

  14    saw.

  15           Q   What's the purpose of this invention, as                 10:39:56

  16    you understand it, that's described in the '718

  17    patent?

  18           A   Well, as I see it, this invention allows

  19    the user to have greater flexibility in terms of how

  20    he uses his -- his fluidics handling system, and in                 10:40:12

  21    terms of the different types of applications that

  22    can be used, and in terms of easily reconfiguring

  23    the system to accommodate new uses and possibly new

  24    environments where the machine is used.

  25           Q   What's the reason for separating the                     10:40:34

                                                                            Page 54

                       Veritext National Deposition & Litigation Services
                                         866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 65 of 85 PageID #: 1828


   1    fluidics sections from the electrical components?

   2         A    Well, one reason is to protect the

   3    electrical components.       The electrical components

   4    typically are sensitive and easily damaged by

   5    contact with -- with fluids, particularly the kinds                 10:40:53

   6    of fluids that are used in the fluidics section.

   7         Q    Any other reason?

   8         A    Probably other reasons.          One -- one reason

   9    is to make it easier to contain it, to control the

  10    environment of the electronics components.                          10:41:10

  11         Q    Anything else?

  12         A    There -- if you let me think for a minute,

  13    I could come up with some more.

  14         Q    Go ahead.

  15         A    But those are --                                          10:41:24

  16         Q    Go ahead and think.

  17         A    Well, another is that in a laboratory

  18    environment, one is -- solutions are constantly

  19    getting splashed around when they don't -- when you

  20    don't intend them to be.        A piece of tubing breaks            10:41:35

  21    or pops off of a fitting, or a beaker tips over and

  22    you end up with -- with salt solution splashed on

  23    the front of your instrument.          These are the kinds

  24    of things that happen in the lab, and that an

  25    instrument -- instrument such as these automated                    10:41:52

                                                                            Page 55

                       Veritext National Deposition & Litigation Services
                                         866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 66 of 85 PageID #: 1829


   1    liquid handling systems, you'd like them to be able

   2    to cope with that.

   3         Q      So what if you had a system that had ten --

   4    ten interchangeable modules in it, and eight of

   5    those modules had electronics internal to the                        10:42:13

   6    housing and fluidics external to the housing, but

   7    two of the modules had the elec- -- electrical

   8    components and the fluid section external to the

   9    housing.     Would that meet or not meet the purpose of

  10    the invention as you understand it?                                  10:42:32

  11         A      So you have a system where you have eight

  12    modules that are -- that are protected against the

  13    environment and two that are not; is that your --

  14         Q      We have eight modules in which, the way

  15    that you've defined it, you have the electrical                      10:42:51

  16    components internal to the housing and the fluidics

  17    section external to the housing, and two modules

  18    where you have fluidics and electrical components

  19    external to the housing.         Would that meet or not

  20    meet the purpose of the invention?                                   10:43:09

  21         A      Well, I'd have to review each of the claims

  22    to see how they fit with that.           If you're asking for

  23    my just opinion off the cuff without -- without

  24    studying the patent, my opinion off the cuff, I'm

  25    not sure.     I'm not sure.      I'd have to look carefully          10:43:37

                                                                             Page 56

                        Veritext National Deposition & Litigation Services
                                          866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 67 of 85 PageID #: 1830


   1    at the way the patent is written to see how -- if

   2    that would fit or not.

   3         Q    Well, if you had electrical components to

   4    the outside of the housing, if you had a tube

   5    rupture, that could very well corrode the                             10:43:51

   6    electronics, correct?

   7         A    That's right.

   8         Q    And that's one of the things that the

   9    invention is striving not to have happen?

  10         A    Yes.                                                        10:44:00

  11         Q    So that wouldn't meet the purpose of the

  12    invention, would it?

  13         A    Yes, but the issue, I believe, is

  14    whether -- is whether it meets the claims.                 And in

  15    order to do that, I'd have to look at exactly the                     10:44:12

  16    way the claims were worded to see if they fit that

  17    or not.

  18         Q    And you can only do that off the cuff?

  19              MR. NISHIMOTO:        Objection.       Form.

  20              THE WITNESS:        That is -- that is a                    10:44:23

  21    situation that I haven't been asked to deal with,

  22    and I would have to study it in order to know

  23    whether it met the claims or not.

  24    BY MR. BILSKER:

  25         Q    So you haven't studied the patent yet?                      10:44:33

                                                                              Page 57

                         Veritext National Deposition & Litigation Services
                                           866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 68 of 85 PageID #: 1831


   1              MR. NISHIMOTO:      Objection.

   2              THE WITNESS:      I've studied --

   3    BY MR. BILSKER:

   4         Q    Well, you have or you have not studied the

   5    patent?                                                             10:44:40

   6         A    I've studied the patent.          I haven't studied

   7    that particular question.

   8         Q    Studied the claims of the patent?

   9         A    I have.

  10         Q    So based on your study of the claims of the               10:44:47

  11    patent, would that be consistent or inconsistent

  12    with the claims to have two of your ten modules in

  13    which you had electrical components and fluidics on

  14    the same side of the panel member?

  15         A    Would it be -- if you had electrical                      10:45:07

  16    components and fluidics for two of the ten -- well,

  17    it might depend on other factors.           For example, the

  18    components that are external, if you're talking

  19    about, for example, this flow cell, this may have

  20    electronic components here, but the design -- the                   10:45:26

  21    design -- the design of the housing shields these

  22    components from -- from the kinds of damage that

  23    we're -- that we're talking about.

  24              So even though these electronic components

  25    are external to the fluid handling cell, they may                   10:45:43

                                                                            Page 58

                       Veritext National Deposition & Litigation Services
                                         866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 69 of 85 PageID #: 1832


   1    still be protected in the sense that you're talking

   2    about.

   3         Q    Did you see anything in the patent that

   4    discusses having electrical components, quote,

   5    "shielded" from the fluidics?                                         10:45:54

   6         A    I don't recall that the patent mentions

   7    exactly that, no.

   8         Q    What the patent discusses is whether the

   9    electrical components and the fluid components are

  10    on the same side or opposite sides of the panel                       10:46:08

  11    member, right?

  12         A    Right.

  13         Q    So if you have a situation where two of

  14    your ten modules have electrical components on the

  15    same side of the panel member as the fluidics, does                   10:46:19

  16    that or does that not stay consistent or true to the

  17    claims of the patent?

  18         A    Well, the patent doesn't talk about the

  19    case where you've got some panel -- some modules of

  20    one type and some modules of another.                                 10:46:36

  21         Q    So you don't know?

  22         A    So I'd have to study that, yes.

  23              MR. BILSKER:      Why don't we take a break.

  24              VIDEO OPERATOR:       Going off the record.           The

  25    time is 10:46 a.m.                                                    10:46:47

                                                                              Page 59

                       Veritext National Deposition & Litigation Services
                                         866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 70 of 85 PageID #: 1833


   1                (Recess.)

   2                VIDEO OPERATOR:      Back on the record.          The

   3    time is 11:16 a.m.

   4    BY MR. BILSKER:

   5         Q      Dr. Scandella, how does a pH sensor work?                11:16:36

   6         A      Well, there are different technologies that

   7    are used for pH sensing.         I'm not sure which of

   8    these technologies is used in the NGC equipment.

   9    That wasn't part of my investigation.

  10         Q      What are the different technologies that                 11:16:54

  11    are used?

  12         A      Classically, and I'm just telling you this

  13    off the top of my head because I haven't prepared

  14    for this, in this area, obviously.             Classically, one

  15    has two electrodes dipped into a solution.                I          11:17:08

  16    believe they're usually platinum electrodes so that

  17    the electrodes don't react chemically with what's --

  18    with what's going on.        They simply measure the

  19    potential.

  20                And the electrodes are connected to a -- to              11:17:22

  21    a device that -- that converts the electrical signal

  22    from the electrodes into a pH reading.              I believe

  23    there are semiconductor devices for pH sensing also,

  24    but I'm not -- not familiar with that technology.

  25         Q      The platinum electrode pH sensor, is that                11:17:42

                                                                             Page 60

                        Veritext National Deposition & Litigation Services
                                          866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 71 of 85 PageID #: 1834


   1    an electrical component?

   2         A     It conducts electricity, so it could be

   3    considered an electrical component.

   4         Q     Pressure transducers, the -- some of the

   5    Bio-Rad modules have pressure transducers, correct?                    11:18:01

   6         A     Yes, that's a common element of liquid

   7    chromatography systems.

   8         Q     Because you want to know what the pressure

   9    head to the column is, right?

  10         A     Yes.    Typically these systems operate at a                11:18:13

  11    high pressure, but the systems always have a limit.

  12    That may be 1,000 psa [sic], 5,000, excuse me, psi,

  13    5,000, 10,000, and the pumps usually determine that

  14    limit, and they can't go beyond the limit.                  But

  15    there may be lower limits that are imposed by, for                     11:18:31

  16    example, the columns that are used with these

  17    systems.

  18               So the liquid chromatography system would

  19    typically have a pressure sensor that would -- that

  20    would let you know if the pressure is getting too                      11:18:44

  21    high and reduce or turn off the pumps appropriately

  22    to prevent damage.

  23         Q     How does the pressure transducer work?

  24         A     Again, there are different technologies for

  25    that.    I'm not familiar with that particular area.                   11:19:00

                                                                               Page 61

                          Veritext National Deposition & Litigation Services
                                            866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 72 of 85 PageID #: 1835


   1         Q    So you couldn't say one way or the other

   2    whether that's an electrical component, the pressure

   3    transducer?

   4         A    Well, the pressure transducer produces an

   5    electrical signal.     How it does that -- it can be                11:19:16

   6    done in different ways, and -- and that's an area

   7    that I'm not involved in.

   8         Q    So the fact that it produces an electrical

   9    signal, that would lead you to believe that it is an

  10    electrical component; is that right?                                11:19:28

  11         A    It could be considered an electrical

  12    component.

  13         Q    Do you consider it an electrical component?

  14         A    Well, it depends on the context, but if you

  15    just show me a pressure sensor with two electrical                  11:19:40

  16    leads coming out of it, I would probably say yes,

  17    that's an electrical component.

  18         Q    What about a stepper motor, do you know how

  19    that works?

  20         A    Roughly.    A -- stepper motors are used in,              11:19:53

  21    for example, the injection valves on liquid

  22    chromatography systems to turn the valve to a

  23    specific position.     So they're motors that can

  24    accurately determine their position, and they're

  25    well suited to, for example, injection valves on                    11:20:08

                                                                            Page 62

                       Veritext National Deposition & Litigation Services
                                         866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 73 of 85 PageID #: 1836


   1                I, the undersigned, a Certified Shorthand
   2    Reporter of the State of California, do hereby
   3    certify:
   4                That the foregoing proceedings were taken
   5    before me at the time and place herein set forth;
   6    that any witnesses in the foregoing proceedings,
   7    prior to testifying, were duly sworn; that a record
   8    of the proceedings was made by me using machine
   9    shorthand which was thereafter transcribed under my
 10     direction; that the foregoing transcript is a true
 11     record of the testimony given.
 12                 I further, certify I am neither financially
 13     interested in the action nor a relative or employee
 14     of any attorney or party to this action.
 15                 IN WITNESS WHEREOF, I have this date
 16     subscribed my name.
 17
 18     Dated: 10/20/14
 19
 20                                         _________________________
                                            SUZANNE F. BOSCHETTI
 21                                         CSR No. 5111
 22
 23
 24
 25

                                                                            Page 157

                       Veritext National Deposition & Litigation Services
                                         866 299-5127
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 74 of 85 PageID #: 1837




                         Exhibit L
Case 1:18-cv-01899-CFC-SRF   Document
       Case 1:14-cv-07080-LTS-SN      62 Filed
                                 Document      02/03/20
                                           164-1          Page 75 of
                                                   Filed 10/07/15    85 PageID
                                                                  Page  1 of 10 #: 1838
      BRUCE KENT GALE, PH.D.                                      December 12, 2014
      GE HEALTHCARE BIO SCIENCES v. BIO-RAD LABS                                  1

·1· · · · · · ·IN THE UNITED STATES DISTRICT COURT

·2· · · · · · FOR THE SOUTHERN DISTRICT OF NEW YORK

·3
· ·   ·GE HEALTHCARE BIO-SCIENCES AB,
·4·   ·GE HEALTHCARE BIO-SCIENCES
· ·   ·CORPORATION, and GENERAL
·5·   ·ELECTRIC COMPANY,

·6· · · · · · · Plaintiffs,

·7· · · ·v.· · · · · · · · · · · · · · ·Civil Action No.
· · · · · · · · · · · · · · · · · · · · 14-CV-7080-LTS
·8· ·BIO-RAD LABORATORIES, INC.,

·9· · · · · · · Defendant.
· · ·__________________________________
10

11

12· · · · · · · · · ·VIDEOTAPED DEPOSITION OF

13· · · · · · · · · · BRUCE KENT GALE, Ph.D.

14

15· · · · · · · · · · · December 12, 2014

16· · · · · · · · · · · · · 9:14 A.M.

17

18

19

20· · · · · · · · · · ·Arnold & Porter LLP

21· · · · · · · ·3 Embarcadero Center, 10th Floor

22· · · · · · · ·San Francisco, California 94111

23

24· · · ·REPORTED BY:· INGRID SKOROBOHATY, CSR NO. 11669

25· · · · · · · · · · · · Job No. 246963


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
Case 1:18-cv-01899-CFC-SRF   Document
       Case 1:14-cv-07080-LTS-SN      62 Filed
                                 Document      02/03/20
                                           164-1          Page 76 of
                                                   Filed 10/07/15    85 PageID
                                                                  Page  2 of 10 #: 1839
     BRUCE KENT GALE, PH.D.                                       December 12, 2014
     GE HEALTHCARE BIO SCIENCES v. BIO-RAD LABS                                 114

·1· · · · · · ·So in the -- where it says -- and this is at
·2· ·line -- this is in paragraph 61 of your declaration:
·3· · · · · · · · · "The patentee also stated that
·4· · · · · · ·Mourtada did not disclose separation of
·5· · · · · · ·fluidic and non-fluidic sections of the"
·6· · · · · · ·cassette.
·7· · · · · · ·It's your opinion that that cannot be read to
·8· ·mean a single fluidic section from a single non-fluidic
·9· ·section, correct?
10· · · · · · ·MR. BAUMLI:· Objection:· Form.
11· · · · · · ·THE WITNESS:· There may be multiple ways to
12· ·read that.· I -- it doesn't specify, I guess, which way
13· ·it reads.
14· ·BY MS. SKLENAR:
15· · · · Q.· ·Okay.
16· · · · · · ·Did the pat -- did the patentee ever state, in
17· ·discussing Mourtada, whether or not the panel member may
18· ·include electronics?
19· · · · · · ·MR. BAUMLI:· Objection:· Form.
20· · · · · · ·THE WITNESS:· I don't recall a discussion
21· ·along those lines.
22· · · · · · ·MS. SKLENAR:· So let me mark, as Exhibit 8,
23· ·U.S. Patent 5,766,460.
24· · · · · · ·(Exhibit 8 marked.)
25


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.comYVer1f
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 77 of 85 PageID #: 1840




                        Exhibit M
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 78 of 85 PageID #: 1841

  IPR2015-01826
  Patent Owner's Preliminary Response




       IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


            BEFORE THE PATENT TRIAL AND APPEAL BOARD




                        BIO-RAD LABORATORIES,INC.
                                 Petitioner,


                                        V.


                     GE HEALTHCARE BIO-SCIENCES AB
                              Patent Owner




                              Case IPR2015-01826
                            U.S. Patent No. 8,821,718




               PATENT OWNER'S PRELIMINARY RESPONSE




                                                                      GEBIO_DE_000003363
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 79 of 85 PageID #: 1842

  IPR2015-01826
  Patent Owner's Preliminary Response

  III. THE  PETITION               RELIES         ON      DEFECTIVE           CLAIM
       CONSTRUCTIONS

        Because the '718 patent is not expired,the challenged claims shall receive

  the "broadest reasonable construction in light of the specification ofthe patent in

  which [they] appear[]." 37 C.F.R. § 42.100(b),In re Cuozzo Speed Techs., LLC,

  793 F.3d 1268, 1275 (Fed. Cir. 2015)(finding that "Congress impliedly approved

  the existing rule of adopting the broadest reasonable construction- in the context of

  IPR proceedings).

        A.     "Interchangeable Fluid Handling Units . . . Arranged As
               Interchangeable Modular Co m pon ents"

        Petitioner's proposed definition of "interchangeable fluid handling units"

  is "fluid handling units that can be inserted into and removed from the at least two

  positions in the liquid handling panel ofthe housing." Pet. at 20. This definition is

  flawed because it would essentially mean that the fluid handling units are

  insertable and removable, not that they are interchangeable. In order to be

  "interchangeable," two or more things must be able to be exchanged with one

  another. See Ex. 2001 [Webster's New World College Dictionary, 4th ed., 2010]

 ("interchangeable: that can be interchanged, esp., that can be put or used in place

  of each other."). This requirement of interchangeability, rather than simply the

  ability to remove or replace the fluid handling units, is recited twice in the

  challenged claims (118 patent at 8:65-9:2) and is an important aspect of the



                                            4


                                                                              GEBIO_DE_000003374
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 80 of 85 PageID #: 1843

  IPR2015-01826
  Patent Owner's Preliminary Response

  invention as disclosed and described in the specification. For example, the

  specification describes not only that a module can be removed and a new one put

  in its place, but that the modules are "designed to be readily interchangeable" and

  "[t]he interchangeability provides improved service and upgrade possibilities and

  also a possibility to customize the positions of the respective liquid handling

  components . . . in order to optimize the fluid path for a specific experimental

  setup." '718 Patent at 5:38-45. Petitioner offers no justification for its unusual

  interpretation of the word "interchangeable," which would read the concept out of

  the claims and thus cannot be the broadest reasonable interpretation.

        Petitioner also proposes to construe "modular components" to mean

  "components that have standardized sizes and shapes and can [be] inserted into and

  removed from at least two positions in the liquid handling panel of the housing."

  Pet. at 20.    This definition suffers from the same problem as Petitioner's

  construction of "interchangeable fluid handling units"; it focuses on insertion and

  removal rather than exchange of two different components for one another, which

  is inherent in the term "modular." Significantly, Petitioner itself and its expert

  agreed in the New York Litigation that the term "modular components" requires

  that "components . . . have standardized sizes and shapes that allow them to be

  exchanged in the housing with other components." Exs. 2002 at 9, 2003 at 23.

   While Petitioner acknowledges that -interchangeability" is a benefit of "modular


                                           5


                                                                           GEBIO_DE_000003375
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 81 of 85 PageID #: 1844

  IPR2015-01826
  Patent Owner's Preliminary Response
  components" (Pet. at 21), its proffered construction to the Board now omits this

  requirement.

        In contrast to Petitioner's construction of the term "interchangeable fluid

  handling unit" and "modular" in isolation, Patent Owner proposes a construction of

  the fuller phrase "interchangeable fluid handling units . . . arranged as

  interchangeable modular components- which means "fluid handling units of a

  standardized size and shape . . . arranged such that they may be readily replaced

  and exchanged with other standardized fluid handling units."         Patent Owner

  contends that it is appropriate to construe this entire phrase together, rather than

  parsing out the meaning of individual terms. The word "interchangeable" appears

  twice in the phrase, and looking at the two usages together allows for a better

  understanding of the meaning of the claim language, particularly given the

  interplay between the concept of interchangeability and the other words in the

  phrase: "fluid handling units" and "arranged as. . . modular components."

        A review of the specification demonstrates that Patent Owner's construction

  is the broadest reasonable construction. As explained in the Background of the

  Invention, in prior art systems "upgrading [was] often restricted to specific kits

  provided by the manufacturer" and "replacement of defect fluid handling units

  [was] a time consuming and delicate task." Id. at 1:33-35. These drawbacks of the

  prior art were solved in the interchangeable modular design of the system disclosed


                                           6


                                                                            GEBIO_DE_000003376
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 82 of 85 PageID #: 1845

  IPR2015-01826
  Patent Owner's Preliminary Response
  in the '718 patent. The Summary of the Invention states the fluid handling system

  claimed in the patent -may easily be upgraded without need for add-on equipment,

  and that the flow path may be easily optimized for new experimental setups." '718

  patent at 1:49-52. The specification further describes that the interchangeable

  modular components can easily be arranged to accommodate the specific needs of

  an experiment or project: "To fulfil a desired purpose, with the disclosed liquid

  chromatography system it is possible to adapt and extend the flow path in a simple

  and flexible way." Id. at 4:53-55. This is accomplished by, among other things,

  standardizing the sizes and shapes of the various components so that they can be

  exchanged easily: "According to one embodiment, all liquid handling components

  and sensors arranged at the liquid handling panel are designed to be readily

  interchangeable . . . . The component positions are given a standardized size and

  shape to provide simple interchangeability." Id. at 5:38-40; 48-50.

        Petitioner anticipates Patent Owner's proposed construction (as it was also

  proposed in the New York Litigation) and argues that "none of the claims in the

 '718 patent contain the limitation that the modules be 'readily' interchangeable."

  Pet. at 20. Petitioner neglects the fact that Patent Owner is construing the fuller

  claim language in view of the specification. The Background and Summary of the

  Invention sections of the -718 patent, which are often highly important in

  construing claim terms, confirm GE's proposed construction. See VimetX, Inc. v.


                                           7


                                                                           GEBIO_DE_000003377
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 83 of 85 PageID #: 1846

  IPR2015-01826
  Patent Owner's Preliminary Response

  Cisco Sys., 767 F.3d 1308, 1318 (Fed. Cir. 2014); PSN Illinois, LLC v. Ivoclar

   Vivadent, Inc., 525 F.3d 1159, 1166 (Fed. Cir. 2008); C.R. Bard v. U.S. Surgical

  Corp., 388 F.3d 858, 864 (Fed. Cir. 2004). As explained above, in previous

  systems, "upgrading [was] often restricted to specific kits provided by the

  manufacturer" and "replacement of defect fluid handling units [was] a time

  consuming and delicate task." Id. at 1:33-35 (emphasis added). The Summary of

  the Invention makes clear that the fluid handling system claimed "may easily be

  upgraded without need for add-on equipment, and that the flow path may be easily

  optimized for new experimental setups." '718 patent at 1:49-52(emphasis added).

        Other portions of the specification confirm the ease with which the fluid

  handling units, as interchangeable modular components, can be rearranged to

  accommodate the specific needs of a particular experiment or project: "To fulfil a

  desired purpose, with the disclosed liquid chromatography system it is possible to

  adapt and extend the flow path in a simple and flexible way." Id at 4:53-55

 (emphasis added). The specification also describes an embodiment in which all

  fluid handling units are "readily" interchangeable: la]ccording to one

  embodiment, all liquid handling components and sensors arranged at the liquid

  handling panel 22 are designed to be readily interchangeable." Id. at 5:38-40

  (emphasis added). This language does not suggest that other embodiments need

  not have readily replaceable and exchangeable components. Instead, this passage


                                          8


                                                                          GEBIO_DE_000003378
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 84 of 85 PageID #: 1847

  IPR2015-01826
  Patent Owner's Preliminary Response

  describes an example in which "a117 fluid handling units — rather than only "two or

  more" fluid handling units as described and claimed for the broader invention — are

  readily replaceable/exchangeable. See id. at Claims 1 and 16; 2:24-27; 6:34-37;

  6:41-46.

        B.    "A Panel Member Arranged To Separate The Fluidics Section
              From The Non-Fluidics Section And For Attachment Of The
              Modular Component To A Component Position Of The Liquid
              Handling Panel"

        Petitioner has proposed the following construction for this limitation as a

  whole: "a piece of material that through some mechanism (e.g. screws) attaches

  the interchangeable modular unit to the fluid handling panel and has electrical

  components on one side and fluidics component on the other." Pet. at 21.

  Petitioner's construction bears little relationship to the actual claim language and

  finds no support in the specification. This limitation should be given its plain and

  ordinary meaning.

        For the first part of this claim limitation, Petitioner proposes that the term "a

  panel member" be construed as "a piece of material." Petitioner has previously

  argued in the New York Litigation that the panel member must be a single, unitary

  piece of material (a construction clearly designed to favor its infringement theory).

  Ex. 2004 at 13. However, the word "member" does not imply a singular element

  as opposed to plural. See CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359,



                                            9


                                                                               GEBIO_DE_000003379
Case 1:18-cv-01899-CFC-SRF Document 62 Filed 02/03/20 Page 85 of 85 PageID #: 1848

  IPR2015-01826
  Patent Owner's Preliminary Response

  1370 (Fed. Cir. 2002) (finding that "nothing in the intrinsic evidence here

  describes   a   single-component,     straight-bar   'member"     and      construing

  "reciprocating member" to encompass "a in                       curved structure."),

  Kudlacek v. DBC, Inc., 115 F. Supp. 2d 996, 1023 N.D. Iowa 2000)("Use of the

  word 'member' does not necessarily define a component made of a single piece or

  exclude a component made up of multiple pieces."). Moreover, nothing in the

  specification equates "a panel member" with "a piece of material."

        As for the remaining part of the limitation -separation of the fluidics

  section from the non-fluidics section . . .," Petitioner argues that its proposed

  construction "accepts" what"GE has proposed in the litigation," stating:

        For purpose [sic] of this petition, Bio-Rad accepts the construction
        that GE has proposed in the litigation for "separation of the fluidics
        section from the non fluidics section." GE's construction is that: there
        is somefluidic component on the interchangeable modular unit that is
        on an opposite side of the panel member from some non fluidic
        component (electronics, electrical component, or control means) of
        the interchangeable modular unit.

  Pet. at 21. But Petitioner has misrepresented Patent Owner's position. This

  misrepresentation is especially troubling because the parties exchanged their

  proposed constructions in the New York Litigation in mid-August 2015 (Ex. 2005)

  and filed a joint chart which sets forth both sides' constructions with the Court on



                                          10


                                                                              GEBIO_DE_000003380
